 


114 HCON 125 RH: Establishing the congressional budget for the United States Government for fiscal year 2017 and setting forth the appropriate budgetary levels for fiscal years 2018 through 2026.
U.S. House of Representatives
2016-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
Union Calendar No. 356 
114th CONGRESS 
2d Session 
H. CON. RES. 125 
[Report No. 114–470] 
IN THE HOUSE OF REPRESENTATIVES 
 
March 23, 2016 
Mr. Tom Price of Georgia, from the Committee on the Budget, reported the following concurrent resolution; which was committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
 
CONCURRENT RESOLUTION 
Establishing the congressional budget for the United States Government for fiscal year 2017 and setting forth the appropriate budgetary levels for fiscal years 2018 through 2026. 
 
 
1.Concurrent resolution on the budget for fiscal year 2017 
(a)DeclarationThe Congress determines and declares that this concurrent resolution establishes the budget for fiscal year 2017 and sets forth appropriate budgetary levels for fiscal years 2018 through 2026. (b)Table of ContentsThe table of contents for this concurrent resolution is as follows: 
 
Sec. 1. Concurrent resolution on the budget for fiscal year 2017. 
Title I—Recommended levels and amounts 
Sec. 101. Recommended levels and amounts. 
Sec. 102. Major functional categories. 
Title II—Reconciliation and Related Matters 
Sec. 201. Fiscal year 2017 budgetary agenda. 
Sec. 202. Reconciliation in the House of Representatives. 
Sec. 203. Policy statement on mandatory savings outside of the reconciliation process. 
Sec. 204. Policy statement on new mandatory spending controls. 
Sec. 205. Policy statement on other budget process reforms. 
Title III—Budget enforcement 
Subtitle A—Budget enforcement in the House of Representatives  
Sec. 301. Point of order against increasing long-term direct spending. 
Sec. 302. Allocation for Overseas Contingency Operations/Global War on Terrorism. 
Sec. 303. Limitation on changes in certain mandatory programs. 
Sec. 304. GAO report. 
Sec. 305. Estimates of debt service costs. 
Sec. 306. Fair-value credit estimates. 
Sec. 307. Estimates of major direct spending legislation. 
Sec. 308. Estimates of macroeconomic effects of major legislation. 
Sec. 309. Adjustments for improved control of budgetary resources. 
Sec. 310. Limitation on advance appropriations. 
Sec. 311. Scoring rule for Energy Savings Performance Contracts. 
Sec. 312. Estimates of land conveyances. 
Sec. 313. Limitation on transfers from the general fund of the Treasury to the Highway Trust Fund. 
Sec. 314. Prohibition on the use of guarantee fees as an offset. 
Sec. 315. Prohibition on use of Federal Reserve surpluses as an offset. 
Subtitle B—Other provisions 
Sec. 321. Budgetary treatment of administrative expenses. 
Sec. 322. Application and effect of changes in allocations and aggregates. 
Sec. 323. Adjustments to reflect changes in concepts and definitions. 
Sec. 324. Adjustments to reflect updated budgetary estimates. 
Sec. 325. Adjustment for certain emergency designations. 
Sec. 326. Exercise of rulemaking powers. 
Title IV—Reserve funds in the House of Representatives 
Sec. 401. Deficit-neutral reserve fund to reduce poverty and increase opportunity and upward mobility for struggling Americans. 
Sec. 402. Reserve fund for the repeal of the President’s health care law. 
Sec. 403. Deficit-neutral reserve fund for promoting health care reform. 
Sec. 404. Deficit-neutral reserve fund for graduate medical education. 
Sec. 405. Deficit-neutral reserve fund for trade agreements. 
Sec. 406. Deficit-neutral reserve fund for reforming the tax code. 
Sec. 407. Deficit-neutral reserve fund for revenue measures. 
Sec. 408. Deficit-neutral reserve fund for Federal retirement reform. 
Sec. 409. Deficit-neutral reserve fund for coal miner pension and health care funds. 
Sec. 410. Reserve fund for commercialization of Air Traffic Control. 
Title V—Estimates of direct spending in the House of Representatives  
Sec. 501. Direct spending. 
Title VI—Policy Statements in the House of Representatives 
Sec. 601. Policy statement on developing a bold agenda. 
Sec. 602. Policy statement on a balanced budget amendment. 
Sec. 603. Policy statement on reforming the congressional budget process. 
Sec. 604. Policy statement on economic growth and job creation. 
Sec. 605. Policy statement on Federal regulatory budgeting and reform. 
Sec. 606. Policy statement on tax reform. 
Sec. 607. Policy statement on trade. 
Sec. 608. Policy statement on Social Security. 
Sec. 609. Policy statement on repealing the President’s health care law and promoting real health care reform. 
Sec. 610. Policy statement on Medicare. 
Sec. 611. Policy statement on medical discovery, development, delivery, and innovation. 
Sec. 612. Policy statement on public health preparedness. 
Sec. 613. Policy statement on addressing the opioid abuse epidemic. 
Sec. 614. Policy statement on higher education and workforce development opportunity. 
Sec. 615. Policy statement on the Department of Veterans Affairs. 
Sec. 616. Policy statement on Federal accounting. 
Sec. 617. Policy statement on reducing unnecessary and wasteful spending. 
Sec. 618. Policy statement on deficit reduction through the cancellation of unobligated balances. 
Sec. 619. Policy statement on responsible stewardship of taxpayer dollars. 
Sec. 620. Policy statement on expenditures from agency fees and spending. 
Sec. 621. Policy statement on border security. 
Sec. 622. Policy statement on preventing the closure of the Guantanamo Bay detention facility. 
Sec. 623. Policy statement on refugees from conflict zones. 
Sec. 624. Policy statement on moving the United States Postal Service on budget. 
Sec. 625. Policy statement on budget enforcement. 
Sec. 626. Policy statement on unauthorized appropriations. 
IRecommended levels and amounts 
101.Recommended levels and amountsThe following budgetary levels are appropriate for each of fiscal years 2017 through 2026: (1)Federal revenuesFor purposes of the enforcement of this concurrent resolution: 
(A)The recommended levels of Federal revenues are as follows:Fiscal year 2017: $2,692,937,000,000.Fiscal year 2018: $2,799,875,000,000.Fiscal year 2019: $2,902,418,000,000.Fiscal year 2020: $3,040,763,000,000.Fiscal year 2021: $3,168,226,000,000.Fiscal year 2022: $3,301,656,000,000.Fiscal year 2023: $3,443,940,000,000.Fiscal year 2024: $3,595,338,000,000.Fiscal year 2025: $3,762,041,000,000.Fiscal year 2026: $3,936,429,000,000. (B)The amounts by which the aggregate levels of Federal revenues should be changed are as follows:Fiscal year 2017: $10,700,000,000.Fiscal year 2018: $26,000,000,000.Fiscal year 2019: $43,000,000,000.Fiscal year 2020: $41,400,000,000.Fiscal year 2021: $42,000,000,000.Fiscal year 2022: $41,900,000,000.Fiscal year 2023: $43,400,000,000.Fiscal year 2024: $43,400,000,000.Fiscal year 2025: $42,200,000,000.Fiscal year 2026: $41,000,000,000. 
(2)New budget authorityFor purposes of the enforcement of this concurrent resolution, the appropriate levels of total new budget authority are as follows:Fiscal year 2017: $3,086,332,000,000.Fiscal year 2018: $2,984,016,000,000.Fiscal year 2019: $3,084,551,000,000.Fiscal year 2020: $3,192,964,000,000.Fiscal year 2021: $3,254,411,000,000.Fiscal year 2022: $3,319,284,000,000.Fiscal year 2023: $3,443,779,000,000.Fiscal year 2024: $3,551,204,000,000.Fiscal year 2025: $3,624,651,000,000.Fiscal year 2026: $3,704,462,000,000. (3)Budget outlaysFor purposes of the enforcement of this concurrent resolution, the appropriate levels of total budget outlays are as follows:Fiscal year 2017: $3,072,428,000,000.Fiscal year 2018: $2,990,509,000,000.Fiscal year 2019: $3,071,424,000,000.Fiscal year 2020: $3,182,999,000,000Fiscal year 2021: $3,252,237,000,000.Fiscal year 2022: $3,321,899,000,000.Fiscal year 2023: $3,420,907,000,000.Fiscal year 2024: $3,509,889,000,000.Fiscal year 2025: $3,578,931,000,000.Fiscal year 2026: $3,675,084,000,000. 
(4)Deficits (on-budget)For purposes of the enforcement of this concurrent resolution, the amounts of the deficits (on-budget) are as follows:Fiscal year 2017: -$379,491,000,000.Fiscal year 2018: -$190,634,000,000.Fiscal year 2019: -$169,006,000,000.Fiscal year 2020: -$142,236,000,000.Fiscal year 2021: -$84,011,000,000.Fiscal year 2022: -$20,243,000,000.Fiscal year 2023: $23,033,000,000.Fiscal year 2024: $85,449,000,000.Fiscal year 2025: $183,110,000,000.Fiscal year 2026: $261,345,000,000. (5)Debt subject to limitThe appropriate levels of debt subject to limit are as follows:Fiscal year 2017: $19,848,354,000,000.Fiscal year 2018: $20,314,389,000,000.Fiscal year 2019: $20,647,523,000,000.Fiscal year 2020: $20,904,600,000,000.Fiscal year 2021: $21,161,285,000,000.Fiscal year 2022: $21,296,902,000,000.Fiscal year 2023: $21,510,772,000,000.Fiscal year 2024: $21,598,523,000,000.Fiscal year 2025: $21,373,459,000,000.Fiscal year 2026: $21,412,056,000,000. 
(6)Debt held by the publicThe appropriate levels of debt held by the public are as follows:Fiscal year 2017: $14,400,000,000,000.Fiscal year 2018: $14,726,000,000,000.Fiscal year 2019: $14,976,000,000,000.Fiscal year 2020: $15,190,000,000,000.Fiscal year 2021: $15,436,000,000,000.Fiscal year 2022: $15,576,000,000,000.Fiscal year 2023: $15,808,000,000,000.Fiscal year 2024: $15,934,000,000,000.Fiscal year 2025: $15,812,000,000,000.Fiscal year 2026: $15,960,000,000,000. 102.Major functional categoriesThe Congress determines and declares that the appropriate levels of new budget authority and outlays for fiscal years 2017 through 2026 for each major functional category are: 
(1)National Defense (050): Fiscal year 2017: 
(A)New budget authority, $559,254,000,000. (B)Outlays, $566,461,000,000. 
Fiscal year 2018: (A)New budget authority, $593,759,000,000. 
(B)Outlays, $574,049,000,000. Fiscal year 2019: 
(A)New budget authority, $607,553,000,000. (B)Outlays, $592,442,000,000. 
Fiscal year 2020: (A)New budget authority, $619,761,000,000. 
(B)Outlays, $605,138,000,000. Fiscal year 2021: 
(A)New budget authority, $631,991,000,000. (B)Outlays, $617,088,000,000. 
Fiscal year 2022: (A)New budget authority, $644,193,000,000. 
(B)Outlays, $634,044,000,000. Fiscal year 2023: 
(A)New budget authority, $657,101,000,000. (B)Outlays, $641,635,000,000. 
Fiscal year 2024: (A)New budget authority, $670,425,000,000. 
(B)Outlays, $649,501,000,000. Fiscal year 2025: 
(A)New budget authority, $683,163,000,000. (B)Outlays, $667,016,000,000. 
Fiscal year 2026: (A)New budget authority, $698,114,000,000. 
(B)Outlays, $681,216,000,000. (2)International Affairs (150): 
Fiscal year 2017: (A)New budget authority, $39,780,000,000. 
(B)Outlays, $43,705,000,000. Fiscal year 2018: 
(A)New budget authority, $39,778,000,000. (B)Outlays, $40,260,000,000. 
Fiscal year 2019: (A)New budget authority, $39,777,000,000. 
(B)Outlays, $39,273,000,000. Fiscal year 2020: 
(A)New budget authority, $38,852,000,000. (B)Outlays, $38,830,000,000. 
Fiscal year 2021: (A)New budget authority, $38,726,000,000. 
(B)Outlays, $38,404,000,000. Fiscal year 2022: 
(A)New budget authority, $39,784,000,000. (B)Outlays, $38,893,000,000. 
Fiscal year 2023: (A)New budget authority, $40,805,000,000. 
(B)Outlays, $39,506,000,000. Fiscal year 2024: 
(A)New budget authority, $41,694,000,000. (B)Outlays, $40,102,000,000. 
Fiscal year 2025: (A)New budget authority, $42,622,000,000. 
(B)Outlays, $40,735,000,000. Fiscal year 2026: 
(A)New budget authority, $43,596,000,000. (B)Outlays, $41,473,000,000. 
(3)General Science, Space, and Technology (250): Fiscal year 2017: 
(A)New budget authority, $30,215,000,000. (B)Outlays, $30,451,000,000. 
Fiscal year 2018: (A)New budget authority, $30,855,000,000. 
(B)Outlays, $30,654,000,000. Fiscal year 2019: 
(A)New budget authority, $31,500,000,000. (B)Outlays, $31,174,000,000. 
Fiscal year 2020: (A)New budget authority, $32,174,000,000. 
(B)Outlays, $31,732,000,000. Fiscal year 2021: 
(A)New budget authority, $32,879,000,000. (B)Outlays, $32,297,000,000. 
Fiscal year 2022: (A)New budget authority, $33,585,000,000. 
(B)Outlays, $32,957,000,000. Fiscal year 2023: 
(A)New budget authority, $34,326,000,000. (B)Outlays, $33,678,000,000. 
Fiscal year 2024: (A)New budget authority, $35,070,000,000. 
(B)Outlays, $34,390,000,000. Fiscal year 2025: 
(A)New budget authority, $35,845,000,000. (B)Outlays, $35,148,000,000. 
Fiscal year 2026: (A)New budget authority, $36,658,000,000. 
(B)Outlays, $35,933,000,000. (4)Energy (270): 
Fiscal year 2017: (A)New budget authority, -$2,914,000,000. 
(B)Outlays, $1,442,000,000. Fiscal year 2018: 
(A)New budget authority, $1,601,000,000. (B)Outlays, $1,119,000,000. 
Fiscal year 2019: (A)New budget authority, $1,675,000,000. 
(B)Outlays, $1,239,000,000. Fiscal year 2020: 
(A)New budget authority, $1,683,000,000. (B)Outlays, $1,155,000,000. 
Fiscal year 2021: (A)New budget authority, $1,747,000,000. 
(B)Outlays, $1,164,000,000. Fiscal year 2022: 
(A)New budget authority, $1,816,000,000. (B)Outlays, $1,186,000,000. 
Fiscal year 2023: (A)New budget authority, $1,888,000,000. 
(B)Outlays, $1,218,000,000. Fiscal year 2024: 
(A)New budget authority, $1,959,000,000. (B)Outlays, $1,243,000,000. 
Fiscal year 2025: (A)New budget authority, $2,029,000,000. 
(B)Outlays, $1,263,000,000. Fiscal year 2026: 
(A)New budget authority, -$189,000,000. (B)Outlays, -$927,000,000. 
(5)Natural Resources and Environment (300): Fiscal year 2017: 
(A)New budget authority, $38,641,000,000. (B)Outlays, $41,170,000,000. 
Fiscal year 2018: (A)New budget authority, $39,185,000,000. 
(B)Outlays, $41,109,000,000. Fiscal year 2019: 
(A)New budget authority, $39,720,000,000. (B)Outlays, $40,846,000,000. 
Fiscal year 2020: (A)New budget authority, $40,862,000,000. 
(B)Outlays, $42,022,000,000. Fiscal year 2021: 
(A)New budget authority, $40,712,000,000. (B)Outlays, $41,151,000,000. 
Fiscal year 2022: (A)New budget authority, $41,518,000,000. 
(B)Outlays, $41,802,000,000. Fiscal year 2023: 
(A)New budget authority, $42,878,000,000. (B)Outlays, $43,057,000,000. 
Fiscal year 2024: (A)New budget authority, $43,874,000,000. 
(B)Outlays, $43,489,000,000. Fiscal year 2025: 
(A)New budget authority, $44,845,000,000. (B)Outlays, $44,369,000,000. 
Fiscal year 2026: (A)New budget authority, $44,026,000,000. 
(B)Outlays, $43,059,000,000. (6)Agriculture (350): 
Fiscal year 2017: (A)New budget authority, $23,809,000,000. 
(B)Outlays, $24,912,000,000. Fiscal year 2018: 
(A)New budget authority, $23,344,000,000. (B)Outlays, $22,883,000,000. 
Fiscal year 2019: (A)New budget authority, $21,067,000,000. 
(B)Outlays, $20,267,000,000. Fiscal year 2020: 
(A)New budget authority, $20,012,000,000. (B)Outlays, $19,399,000,000. 
Fiscal year 2021: (A)New budget authority, $19,674,000,000. 
(B)Outlays, $19,097,000,000. Fiscal year 2022: 
(A)New budget authority, $19,600,000,000. (B)Outlays, $19,021,000,000. 
Fiscal year 2023: (A)New budget authority, $19,934,000,000. 
(B)Outlays, $19,502,000,000. Fiscal year 2024: 
(A)New budget authority, $19,961,000,000. (B)Outlays, $19,463,000,000. 
Fiscal year 2025: (A)New budget authority, $20,283,000,000. 
(B)Outlays, $19,760,000,000. Fiscal year 2026: 
(A)New budget authority, $20,724,000,000. (B)Outlays, $20,195,000,000. 
(7)Commerce and Housing Credit (370): Fiscal year 2017: 
(A)New budget authority, -$3,096,000,000. (B)Outlays, -$17,777,000,000. 
Fiscal year 2018: (A)New budget authority, -$4,977,000,000. 
(B)Outlays, -$22,531,000,000. Fiscal year 2019: 
(A)New budget authority, -$7,162,000,000. (B)Outlays, -$21,735,000,000. 
Fiscal year 2020: (A)New budget authority, -$9,990,000,000. 
(B)Outlays, -$23,337,000,000. Fiscal year 2021: 
(A)New budget authority, -$11,207,000,000. (B)Outlays, -$25,448,000,000. 
Fiscal year 2022: (A)New budget authority, -$11,154,000,000. 
(B)Outlays, -$26,187,000,000. Fiscal year 2023: 
(A)New budget authority, -$11,122,000,000. (B)Outlays, -$28,281,000,000. 
Fiscal year 2024: (A)New budget authority, -$11,361,000,000. 
(B)Outlays, -$29,993,000,000. Fiscal year 2025: 
(A)New budget authority, -$10,905,000,000. (B)Outlays, -$30,126,000,000. 
Fiscal year 2026: (A)New budget authority, -$11,363,000,000. 
(B)Outlays, -$30,184,000,000. (8)Transportation (400): 
Fiscal year 2017: (A)New budget authority, $87,879,000,000. 
(B)Outlays, $90,628,000,000. Fiscal year 2018: 
(A)New budget authority, $89,099,000,000. (B)Outlays, $89,793,000,000. 
Fiscal year 2019: (A)New budget authority, $90,727,000,000. 
(B)Outlays, $91,114,000,000. Fiscal year 2020: 
(A)New budget authority, $84,831,000,000. (B)Outlays, $92,137,000,000. 
Fiscal year 2021: (A)New budget authority, $64,777,000,000. 
(B)Outlays, $86,962,000,000. Fiscal year 2022: 
(A)New budget authority, $65,727,000,000. (B)Outlays, $77,691,000,000. 
Fiscal year 2023: (A)New budget authority, $66,762,000,000. 
(B)Outlays, $73,991,000,000. Fiscal year 2024: 
(A)New budget authority, $67,794,000,000. (B)Outlays, $73,041,000,000. 
Fiscal year 2025: (A)New budget authority, $68,887,000,000. 
(B)Outlays, $72,534,000,000. Fiscal year 2026: 
(A)New budget authority, $70,000,000,000. (B)Outlays, $72,380,000,000. 
(9)Community and Regional Development (450): Fiscal year 2017: 
(A)New budget authority, $7,561,000,000. (B)Outlays, $20,693,000,000. 
Fiscal year 2018: (A)New budget authority, $6,381,000,000. 
(B)Outlays, $17,774,000,000. Fiscal year 2019: 
(A)New budget authority, $5,721,000,000. (B)Outlays, $15,678,000,000. 
Fiscal year 2020: (A)New budget authority, $5,749,000,000. 
(B)Outlays, $13,538,000,000. Fiscal year 2021: 
(A)New budget authority, $5,815,000,000. (B)Outlays, $11,435,000,000. 
Fiscal year 2022: (A)New budget authority, $6,021,000,000. 
(B)Outlays, $8,929,000,000. Fiscal year 2023: 
(A)New budget authority, $6,250,000,000. (B)Outlays, $8,113,000,000. 
Fiscal year 2024: (A)New budget authority, $6,683,000,000. 
(B)Outlays, $6,908,000,000. Fiscal year 2025: 
(A)New budget authority, $8,183,000,000. (B)Outlays, $8,278,000,000. 
Fiscal year 2026: (A)New budget authority, $8,374,000,000. 
(B)Outlays, $8,442,000,000. (10)Education, Training, Employment, and Social Services (500): 
Fiscal year 2017: (A)New budget authority, $78,795,000,000. 
(B)Outlays, $91,997,000,000. Fiscal year 2018: 
(A)New budget authority, $84,083,000,000. (B)Outlays, $85,833,000,000. 
Fiscal year 2019: (A)New budget authority, $85,451,000,000. 
(B)Outlays, $86,078,000,000. Fiscal year 2020: 
(A)New budget authority, $86,862,000,000. (B)Outlays, $87,440,000,000. 
Fiscal year 2021: (A)New budget authority, $88,102,000,000. 
(B)Outlays, $88,757,000,000. Fiscal year 2022: 
(A)New budget authority, $88,818,000,000. (B)Outlays, $89,802,000,000. 
Fiscal year 2023: (A)New budget authority, $93,490,000,000. 
(B)Outlays, $92,500,000,000. Fiscal year 2024: 
(A)New budget authority, $94,414,000,000. (B)Outlays, $95,172,000,000. 
Fiscal year 2025: (A)New budget authority, $95,476,000,000. 
(B)Outlays, $96,493,000,000. Fiscal year 2026: 
(A)New budget authority, $96,049,000,000. (B)Outlays, $97,506,000,000. 
(11)Health (550): Fiscal year 2017: 
(A)New budget authority, $465,184,000,000. (B)Outlays, $458,633,000,000. 
Fiscal year 2018: (A)New budget authority, $366,670,000,000. 
(B)Outlays, $375,603,000,000. Fiscal year 2019: 
(A)New budget authority, $369,978,000,000. (B)Outlays, $370,695,000,000. 
Fiscal year 2020: (A)New budget authority, $381,404,000,000. 
(B)Outlays, $380,274,000,000. Fiscal year 2021: 
(A)New budget authority, $390,584,000,000. (B)Outlays, $388,437,000,000. 
Fiscal year 2022: (A)New budget authority, $398,225,000,000. 
(B)Outlays, $395,694,000,000. Fiscal year 2023: 
(A)New budget authority, $407,107,000,000. (B)Outlays, $404,121,000,000. 
Fiscal year 2024: (A)New budget authority, $416,534,000,000. 
(B)Outlays, $413,211,000,000. Fiscal year 2025: 
(A)New budget authority, $426,598,000,000. (B)Outlays, $422,901,000,000. 
Fiscal year 2026: (A)New budget authority, $454,051,000,000. 
(B)Outlays, $449,930,000,000. (12)Medicare (570): 
Fiscal year 2017: (A)New budget authority, $590,086,000,000. 
(B)Outlays, $590,068,000,000. Fiscal year 2018: 
(A)New budget authority, $583,750,000,000. (B)Outlays, $583,690,000,000. 
Fiscal year 2019: (A)New budget authority, $643,371,000,000. 
(B)Outlays, $643,267,000,000. Fiscal year 2020: 
(A)New budget authority, $684,911,000,000. (B)Outlays, $684,816,000,000. 
Fiscal year 2021: (A)New budget authority, $731,321,000,000. 
(B)Outlays, $731,237,000,000. Fiscal year 2022: 
(A)New budget authority, $817,737,000,000. (B)Outlays, $817,648,000,000. 
Fiscal year 2023: (A)New budget authority, $834,731,000,000. 
(B)Outlays, $834,638,000,000. Fiscal year 2024: 
(A)New budget authority, $839,165,000,000. (B)Outlays, $839,021,000,000. 
Fiscal year 2025: (A)New budget authority, $914,301,000,000. 
(B)Outlays, $914,164,000,000. Fiscal year 2026: 
(A)New budget authority, $973,544,000,000. (B)Outlays, $973,401,000,000. 
(13)Income Security (600): Fiscal year 2017: 
(A)New budget authority, $497,523,000,000. (B)Outlays, $491,960,000,000. 
Fiscal year 2018: (A)New budget authority, $471,709,000,000. 
(B)Outlays, $461,357,000,000. Fiscal year 2019: 
(A)New budget authority, $480,783,000,000. (B)Outlays, $473,392,000,000. 
Fiscal year 2020: (A)New budget authority, $491,841,000,000. 
(B)Outlays, $483,961,000,000. Fiscal year 2021: 
(A)New budget authority, $479,718,000,000. (B)Outlays, $472,117,000,000. 
Fiscal year 2022: (A)New budget authority, $488,273,000,000. 
(B)Outlays, $486,470,000,000. Fiscal year 2023: 
(A)New budget authority, $497,873,000,000. (B)Outlays, $491,557,000,000. 
Fiscal year 2024: (A)New budget authority, $507,892,000,000. 
(B)Outlays, $495,442,000,000. Fiscal year 2025: 
(A)New budget authority, $518,397,000,000. (B)Outlays, $507,575,000,000. 
Fiscal year 2026: (A)New budget authority, $529,675,000,000. 
(B)Outlays, $525,323,000,000. (14)Social Security (650): 
Fiscal year 2017: (A)New budget authority, $37,199,000,000. 
(B)Outlays, $37,227,000,000. Fiscal year 2018: 
(A)New budget authority, $40,124,000,000. (B)Outlays, $40,141,000,000. 
Fiscal year 2019: (A)New budget authority, $43,373,000,000. 
(B)Outlays, $43,373,000,000. Fiscal year 2020: 
(A)New budget authority, $46,627,000,000. (B)Outlays, $46,627,000,000. 
Fiscal year 2021: (A)New budget authority, $50,035,000,000. 
(B)Outlays, $50,035,000,000. Fiscal year 2022: 
(A)New budget authority, $53,677,000,000. (B)Outlays, $53,677,000,000. 
Fiscal year 2023: (A)New budget authority, $57,540,000,000. 
(B)Outlays, $57,540,000,000. Fiscal year 2024: 
(A)New budget authority, $61,645,000,000. (B)Outlays, $61,645,000,000. 
Fiscal year 2025: (A)New budget authority, $66,076,000,000. 
(B)Outlays, $66,076,000,000. Fiscal year 2026: 
(A)New budget authority, $70,376,000,000. (B)Outlays, $70,376,000,000. 
(15)Veterans Benefits and Services (700): Fiscal year 2017: 
(A)New budget authority, $174,766,000,000. (B)Outlays, $182,047,000,000. 
Fiscal year 2018: (A)New budget authority, $173,539,000,000. 
(B)Outlays, $174,275,000,000. Fiscal year 2019: 
(A)New budget authority, $187,777,000,000. (B)Outlays, $187,312,000,000. 
Fiscal year 2020: (A)New budget authority, $194,202,000,000. 
(B)Outlays, $193,407,000,000. Fiscal year 2021: 
(A)New budget authority, $200,763,000,000. (B)Outlays, $199,856,000,000. 
Fiscal year 2022: (A)New budget authority, $217,151,000,000. 
(B)Outlays, $216,047,000,000. Fiscal year 2023: 
(A)New budget authority, $214,690,000,000. (B)Outlays, $213,505,000,000. 
Fiscal year 2024: (A)New budget authority, $211,449,000,000. 
(B)Outlays, $210,297,000,000. Fiscal year 2025: 
(A)New budget authority, $229,055,000,000. (B)Outlays, $227,790,000,000. 
Fiscal year 2026: (A)New budget authority, $236,447,000,000. 
(B)Outlays, $235,210,000,000. (16)Administration of Justice (750): 
Fiscal year 2017: (A)New budget authority, $64,515,000,000. 
(B)Outlays, $58,672,000,000. Fiscal year 2018: 
(A)New budget authority, $59,085,000,000. (B)Outlays, $59,739,000,000. 
Fiscal year 2019: (A)New budget authority, $60,630,000,000. 
(B)Outlays, $62,389,000,000. Fiscal year 2020: 
(A)New budget authority, $62,172,000,000. (B)Outlays, $64,685,000,000. 
Fiscal year 2021: (A)New budget authority, $63,250,000,000. 
(B)Outlays, $64,691,000,000. Fiscal year 2022: 
(A)New budget authority, $64,866,000,000. (B)Outlays, $65,051,000,000. 
Fiscal year 2023: (A)New budget authority, $66,560,000,000. 
(B)Outlays, $66,555,000,000. Fiscal year 2024: 
(A)New budget authority, $68,275,000,000. (B)Outlays, $68,059,000,000. 
Fiscal year 2025: (A)New budget authority, $70,357,000,000. 
(B)Outlays, $69,986,000,000. Fiscal year 2026: 
(A)New budget authority, $73,432,000,000. (B)Outlays, $73,381,000,000. 
(17)General Government (800): Fiscal year 2017: 
(A)New budget authority, $23,367,000,000. (B)Outlays, $22,749,000,000. 
Fiscal year 2018: (A)New budget authority, $22,293,000,000. 
(B)Outlays, $21,650,000,000. Fiscal year 2019: 
(A)New budget authority, $22,087,000,000. (B)Outlays, $21,516,000,000. 
Fiscal year 2020: (A)New budget authority, $21,924,000,000. 
(B)Outlays, $21,629,000,000. Fiscal year 2021: 
(A)New budget authority, $21,758,000,000. (B)Outlays, $21,565,000,000. 
Fiscal year 2022: (A)New budget authority, $23,680,000,000. 
(B)Outlays, $23,221,000,000. Fiscal year 2023: 
(A)New budget authority, $23,932,000,000. (B)Outlays, $23,647,000,000. 
Fiscal year 2024: (A)New budget authority, $24,183,000,000. 
(B)Outlays, $23,924,000,000. Fiscal year 2025: 
(A)New budget authority, $24,426,000,000. (B)Outlays, $24,177,000,000. 
Fiscal year 2026: (A)New budget authority, $24,620,000,000. 
(B)Outlays, $24,391,000,000. (18)Net Interest (900): 
Fiscal year 2017: (A)New budget authority, $393,678,000,000. 
(B)Outlays, $393,678,000,000. Fiscal year 2018: 
(A)New budget authority, $446,615,000,000. (B)Outlays, $446,615,000,000. 
Fiscal year 2019: (A)New budget authority, $499,334,000,000. 
(B)Outlays, $499,334,000,000. Fiscal year 2020: 
(A)New budget authority, $540,201,000,000. (B)Outlays, $540,201,000,000. 
Fiscal year 2021: (A)New budget authority, $569,849,000,000. 
(B)Outlays, $569,849,000,000. Fiscal year 2022: 
(A)New budget authority, $594,309,000,000. (B)Outlays, $594,309,000,000. 
Fiscal year 2023: (A)New budget authority, $620,683,000,000. 
(B)Outlays, $620,683,000,000. Fiscal year 2024: 
(A)New budget authority, $638,813,000,000. (B)Outlays, $638,813,000,000. 
Fiscal year 2025: (A)New budget authority, $648,404,000,000. 
(B)Outlays, $648,404,000,000. Fiscal year 2026: 
(A)New budget authority, $655,665,000,000. (B)Outlays, $655,665,000,000. 
(19)Allowances (920): Fiscal year 2017: 
(A)New budget authority, -$39,520,000,000. (B)Outlays, -$20,821,000,000. 
Fiscal year 2018: (A)New budget authority, -$52,890,000,000. 
(B)Outlays, -$38,653,000,000. Fiscal year 2019: 
(A)New budget authority, -$54,216,000,000. (B)Outlays, -$48,261,000,000. 
Fiscal year 2020: (A)New budget authority, -$57,006,000,000. 
(B)Outlays, -$52,626,000,000. Fiscal year 2021: 
(A)New budget authority, -$59,733,000,000. (B)Outlays, -$56,411,000,000. 
Fiscal year 2022: (A)New budget authority, -$61,661,000,000. 
(B)Outlays, -$59,168,000,000. Fiscal year 2023: 
(A)New budget authority, -$63,814,000,000. (B)Outlays, -$61,148,000,000. 
Fiscal year 2024: (A)New budget authority, -$65,767,000,000. 
(B)Outlays, -$63,141,000,000. Fiscal year 2025: 
(A)New budget authority, -$67,933,000,000. (B)Outlays, -$65,208,000,000. 
Fiscal year 2026: (A)New budget authority, -$65,057,000,000. 
(B)Outlays, -$64,663,000,000. (20)Government-wide savings and adjustments (930): 
Fiscal year 2017: (A)New budget authority, $34,478,000,000. 
(B)Outlays, $14,610,000,000. Fiscal year 2018: 
(A)New budget authority, $32,662,000,000. (B)Outlays, $46,700,000,000. 
Fiscal year 2019: (A)New budget authority, -$29,983,000,000. 
(B)Outlays, -$22,263,000,000. Fiscal year 2020: 
(A)New budget authority, -$37,042,000,000. (B)Outlays, -$29,889,000,000. 
Fiscal year 2021: (A)New budget authority, -$45,175,000,000. 
(B)Outlays, -$37,802,000,000. Fiscal year 2022: 
(A)New budget authority, -$115,840,000,000. (B)Outlays, -$107,032,000,000. 
Fiscal year 2023: (A)New budget authority, -$68,634,000,000. 
(B)Outlays, -$59,149,000,000. Fiscal year 2024: 
(A)New budget authority, -$13,285,000,000. (B)Outlays, -$3,260,000,000. 
Fiscal year 2025: (A)New budget authority, -$81,290,000,000. 
(B)Outlays, -$74,838,000,000. Fiscal year 2026: 
(A)New budget authority, -$131,037,000,000. (B)Outlays, -$113,780,000,000. 
(21)Undistributed Offsetting Receipts (950): Fiscal year 2017: 
(A)New budget authority, -$88,561,000,000. (B)Outlays, -$88,561,000,000. 
Fiscal year 2018: (A)New budget authority, -$89,314,000,000. 
(B)Outlays, -$89,314,000,000. Fiscal year 2019: 
(A)New budget authority, -$81,278,000,000. (B)Outlays, -$81,278,000,000. 
Fiscal year 2020: (A)New budget authority, -$83,732,000,000. 
(B)Outlays, -$83,732,000,000. Fiscal year 2021: 
(A)New budget authority, -$87,842,000,000. (B)Outlays, -$87,842,000,000. 
Fiscal year 2022: (A)New budget authority, -$91,041,000,000. 
(B)Outlays, -$91,041,000,000. Fiscal year 2023: 
(A)New budget authority, -$99,201,000,000. (B)Outlays, -$99,201,000,000. 
Fiscal year 2024: (A)New budget authority, -$108,213,000,000. 
(B)Outlays, -$108,213,000,000. Fiscal year 2025: 
(A)New budget authority, -$114,167,000,000. (B)Outlays, -$117,567,000,000. 
Fiscal year 2026: (A)New budget authority, -$123,243,000,000. 
(B)Outlays, -$123,243,000,000. (22)Overseas Contingency Operations/Global War on Terrorism (970): 
Fiscal year 2017: (A)New budget authority, $73,693,000,000. 
(B)Outlays, $38,485,000,000. Fiscal year 2018: 
(A)New budget authority, $26,666,000,000. (B)Outlays, $27,762,000,000. 
Fiscal year 2019: (A)New budget authority, $26,666,000,000. 
(B)Outlays, $25,573,000,000. Fiscal year 2020: 
(A)New budget authority, $26,666,000,000. (B)Outlays, $25,592,000,000. 
Fiscal year 2021: (A)New budget authority, $26,666,000,000. 
(B)Outlays, $25,598,000,000. Fiscal year 2022: 
(A)New budget authority, $0. (B)Outlays, $8,884,000,000. 
Fiscal year 2023: (A)New budget authority, $0. 
(B)Outlays, $3,240,000,000. Fiscal year 2024: 
(A)New budget authority, $0. (B)Outlays, $776,000,000. 
Fiscal year 2025: (A)New budget authority, $0. 
(B)Outlays, $0. Fiscal year 2026: 
(A)New budget authority, $0. (B)Outlays, $0. 
IIReconciliation and Related Matters 
201.Fiscal year 2017 budgetary agendaIt is the policy of this concurrent resolution that during the second session of the 114th Congress, the appropriate committees of jurisdiction and the House of Representatives will consider the following: (1)Reconciliation savingsLegislation considered pursuant to section 202 to achieve significant mandatory savings as a down payment on the deficit reduction necessary to achieve a balanced budget by fiscal year 2026. 
(2)Mandatory savings outside of reconciliationLegislation pursuant to section 203, that achieves mandatory savings of not less than $30 billion outside of the reconciliation process.  (3)Controls on new mandatory spendingA measure to control new mandatory spending, as described in section 204. 
(4)Reform of the Federal budget processEach measure to reform the Federal budget process listed under paragraphs (1) through (4) of section 205. 202.Reconciliation in the House of Representatives (a)Submission providing for deficit reductionIn order to carry out section 201(1), not later than 90 days after the adoption of this resolution, the committees named in subsection (b) shall submit their recommendations on changes in laws within their jurisdictions to the Committee on the Budget that would achieve the specified reduction in the deficit for the period of fiscal years 2017 through 2026. 
(b)Instructions 
(1)Committee on AgricultureThe Committee on Agriculture shall submit changes in laws within its jurisdiction sufficient to reduce the deficit by $1,000,000,000 for the period of fiscal years 2017 through 2026. (2)Committee on Armed ServicesThe Committee on Armed Services shall submit changes in laws within its jurisdiction sufficient to reduce the deficit by $100,000,000 for the period of fiscal years 2017 through 2026. 
(3)Committee on Education and the WorkforceThe Committee on Education and the Workforce shall submit changes in laws within its jurisdiction sufficient to reduce the deficit by $1,000,000,000 for the period of fiscal years 2017 through 2026. (4)Committee on Energy and CommerceThe Committee on Energy and Commerce shall submit changes in laws within its jurisdiction sufficient to reduce the deficit by $1,000,000,000 for the period of fiscal years 2017 through 2026. 
(5)Committee on Financial ServicesThe Committee on Financial Services shall submit changes in laws within its jurisdiction sufficient to reduce the deficit by $1,000,000,000 for the period of fiscal years 2017 through 2026. (6)Committee on Homeland SecurityThe Committee on Homeland Security shall submit changes in laws within its jurisdiction sufficient to reduce the deficit by $15,000,000 for the period of fiscal years 2017 through 2026. 
(7)Committee on the JudiciaryThe Committee on the Judiciary shall submit changes in laws within its jurisdiction sufficient to reduce the deficit by $1,000,000,000 for the period of fiscal years 2017 through 2026. (8)Committee on Natural ResourcesThe Committee on Natural Resources shall submit changes in laws within its jurisdiction sufficient to reduce the deficit by $100,000,000 for the period of fiscal years 2017 through 2026. 
(9)Committee on Oversight and Government ReformThe Committee on Oversight and Government Reform shall submit changes in laws within its jurisdiction sufficient to reduce the deficit by $1,000,000,000 for the period of fiscal years 2017 through 2026. (10)Committee on Transportation and InfrastructureThe Committee on Transportation and Infrastructure shall submit changes in laws within its jurisdiction sufficient to reduce the deficit by $100,000,000 for the period of fiscal years 2017 through 2026. 
(11)Committee on Veterans’ AffairsThe Committee on Veterans’ Affairs shall submit changes in laws within its jurisdiction sufficient to reduce the deficit by $1,000,000,000 for the period of fiscal years 2017 through 2026. (12)Committee on Ways and MeansThe Committee on Ways and Means shall submit changes in laws within its jurisdiction sufficient to reduce the deficit by $1,000,000,000 for the period of fiscal years 2017 through 2026. 
(c)Revision of budgetary levels 
(1)In generalIn the House of Representatives, the chair of the Committee on the Budget may file appropriately revised allocations, aggregates, and functional levels upon the consideration of a reconciliation measure under section 310 of the Congressional Budget Act of 1974 or amendment thereto, or the submission of a conference report to the House of Representatives pursuant to this section, if it is in compliance with the reconciliation directives by virtue of section 310(c) of the Congressional Budget Act of 1974. (2)RevisionAllocations and aggregates revised pursuant to this subsection shall be considered to be the allocations and aggregates established by this concurrent resolution on the budget pursuant to section 301 of the Congressional Budget Act of 1974. 
203.Policy statement on mandatory savings outside of the reconciliation process 
(a)Policy statementIn order to carry out section 201(2), it is the policy of this concurrent resolution that early in the second session of the 114th Congress the House will consider legislation that achieves mandatory savings of not less than $30,000,000,000 for the period of fiscal years 2017 and 2018 and not less than $140,000,000,000 for the period of fiscal years 2017 through 2026 outside of the reconciliation process. (b)Savings to be achieved by Authorizing committeesThe following committees will consider legislation to achieve the savings set forth in subsection (a):  
(1)The Committee on Agriculture. (2)The Committee on Energy and Commerce. 
(3)The Committee on Financial Services. (4)The Committee on the Judiciary. 
(5)The Committee on Ways and Means. (c)Major reformsThe major reforms to implement this section may include, but are not limited to, the following policies: 
(1)Recovering improper Obamacare subsidy payments. (2)Eliminating enhanced Medicaid payments for prisoners. 
(3)Ending Medicaid payments for lottery winners. (d)ProceduresConsideration in the House of Representatives of a measure described in subsection (a) will be pursuant to such procedures as the House may prescribe, including— 
(1)as a stand-alone measure; and (2)in conjunction with another measure or measures with a fiscal impact. 
(e)ScoringIn the House of Representatives, for purposes of budget enforcement of legislation introduced under this section, any changes in direct spending and outlays resulting from the measure shall be counted against the appropriate authorizing committee’s allocation under section 302(a) of the Congressional Budget Act of 1974. 204.Policy statement on new mandatory spending controlsIn order to carry out section 201(3), it is the policy of this concurrent resolution that during the 114th Congress the appropriate committees of the House of Representatives will consider a measure to control new mandatory spending. The measure may include the following: 
(1)Limitations on the authorization of new mandatory spending programs, except for programs authorized to replace or restructure existing programs as part of welfare reform and health care reform and other structural reforms of existing programs. (2)A requirement that mandatory spending programs are periodically reviewed or reauthorized. 
(3)Focusing statutory pay-as-you-go procedures on legislation increasing mandatory spending. (4)Permitting reconciliation bills to include provisions to control mandatory spending.  
(5)Strict limitations on the ability to reclassify historically discretionary spending programs into mandatory spending programs as a means of circumventing discretionary spending limits. 205.Policy statement on other budget process reformsIn order to carry out section 201(4), it is the policy of this concurrent resolution that during the 114th Congress, the appropriate committees of the House of Representatives will consider the following Federal budget process reforms: 
(1)An amendment to the Constitution providing for a balanced budget. (2)A baseline budgeting measure. 
(3)Requirements relating to unauthorized programs. (4)Such other proposals and reforms addressing budget process reform as may be recommended by the appropriate committees of jurisdiction. 
IIIBudget enforcement 
ABudget enforcement in the House of Representatives  
301.Point of order against increasing long-term direct spending 
(a)Congressional Budget Office analysis of proposalsThe Director of the Congressional Budget Office shall, to the extent practicable, prepare an estimate of whether a measure would cause a net increase in direct spending in the House of Representatives, in excess of $5,000,000,000 in any of the 4 consecutive 10-fiscal year periods beginning with the first fiscal year that is 10 fiscal years after the budget year provided for in the most recently agreed to concurrent resolution on the budget in the House of Representatives, for each bill or joint resolution other than an appropriation measure and any amendment thereto or conference report thereon. (b)Point of orderIt shall not be in order in the House of Representatives to consider any bill or joint resolution, or amendment thereto or conference report thereon, that would cause a net increase in direct spending in excess of $5,000,000,000 in any of the 4 consecutive 10-fiscal year periods described in subsection (a). 
(c)LimitationIn the House of Representatives, the provisions of this section shall not apply to any bills or joint resolutions, or amendments thereto or conference reports thereon, for which the chair of the Committee on the Budget has made adjustments to the allocations, levels, or limits contained in this concurrent resolution pursuant to section 402 or 410. (d)Determinations of budget levelsFor purposes of this section, the levels of net increases in direct spending shall be determined on the basis of estimates provided by the chair of the Committee on the Budget of the House of Representatives. 
302.Allocation for Overseas Contingency Operations/Global War on Terrorism 
(a)Separate allocation for Overseas Contingency Operations/Global War on TerrorismIn the House of Representatives, there shall be a separate allocation of new budget authority and outlays provided to the Committee on Appropriations for the purposes of Overseas Contingency Operations/Global War on Terrorism, which shall be deemed to be an allocation under section 302(a) of the Congressional Budget Act of 1974. Section 302(a)(3) of such Act shall not apply to such separate allocation. (b)302 allocationsThe separate allocation referred to in subsection (a) shall be the exclusive allocation for Overseas Contingency Operations/Global War on Terrorism under section 302(b) of the Congressional Budget Act of 1974. The Committee on Appropriations of the House of Representatives may provide suballocations of such separate allocation under such section 302(b). 
(c)ApplicationFor purposes of enforcing the separate allocation referred to in subsection (a) under section 302(f) of the Congressional Budget Act of 1974, the first fiscal year and the total of fiscal years shall be deemed to refer to fiscal year 2017. Section 302(c) of such Act shall not apply to such separate allocation. (d)DesignationsNew budget authority or outlays shall only be counted toward the allocation referred to in subsection (a) if designated pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. 
(e)AdjustmentsFor purposes of subsection (a) for fiscal year 2017, no adjustment shall be made under section 314(a) of the Congressional Budget Act of 1974 if any adjustment would be made under section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. (f)Adjustments to fund Overseas Contingency Operations/Global War on TerrorismIn the House of Representatives, the chair of the Committee on the Budget may adjust the allocations, aggregates, and other appropriate budgetary levels related to Overseas Contingency Operations/Global War on Terrorism or the allocation under section 302(a) of the Congressional Budget Act of 1974 to the Committee on Appropriations set forth in the report or joint explanatory statement of managers, as applicable, accompanying this concurrent resolution to account for new information. 
303.Limitation on changes in certain mandatory programs 
(a)DefinitionIn this section, the term change in mandatory programs means a provision that— (1)would have been estimated as affecting direct spending or receipts under section 252 of the Balanced Budget and Emergency Deficit Control Act of 1985 (as in effect prior to September 30, 2002) if the provision was included in legislation other than appropriation Acts; and 
(2)results in a net decrease in budget authority in the budget year, but does not result in a net decrease in outlays over the period of the total of the current year, the budget year, and all fiscal years covered under the most recently agreed to concurrent resolution on the budget. (b)Point of order in the House of Representatives (1)In generalA provision in a bill or joint resolution making appropriations for a full fiscal year that proposes a change in mandatory programs that, if enacted, would cause the absolute value of the total budget authority of all such change in mandatory programs enacted in relation to a full fiscal year to be more than the amount specified in paragraph (3), shall not be in order in the House of Representatives. 
(2)Amendments and conference reportsIt shall not be in order in the House of Representatives to consider an amendment to, or a conference report on, a bill or joint resolution making appropriations for a full fiscal year if such amendment thereto or conference report thereon proposes a change in mandatory programs that, if enacted, would cause the absolute value of the total budget authority of all such change in mandatory programs enacted in relation to a full fiscal year to be more than the amount specified in paragraph (3). (3)AmountThe amount specified in this paragraph is— 
(A)for fiscal year 2017, $19,100,000,000; (B)for fiscal year 2018, $17,000,000,000; and 
(C)for fiscal year 2019, $15,000,000,000.  (c)DeterminationFor purposes of this section, budgetary levels shall be determined on the basis of estimates provided by the chair of the Committee on the Budget. 
304.GAO report 
(a)GAO submissionAt a date specified by the chair of the Committee on the Budget of the House of Representatives, the Comptroller General, in consultation with the chair, the Director of the Congressional Budget Office, and the Director of the Office of Management and Budget, shall submit to the chair a comprehensive list of all current direct spending programs of the Government. (b)PublicationThe chair of the Committee on the Budget shall cause to be printed in the Congressional Record the list submitted under subsection (a). The chair shall publish such list on the Committee’s public Web site. Such publication shall be searchable, sortable, and downloadable. 
305.Estimates of debt service costsIn the House of Representatives, the chair of the Committee on the Budget may direct the Congressional Budget Office to include in any estimate prepared under section 402 of the Congressional Budget Act of 1974 with respect to any bill or joint resolution, or an estimate of an amendment thereto or conference report thereon, an estimate of any change in debt service costs (if any) resulting from carrying out such bill or resolution. Any estimate of debt servicing costs provided under this section shall be advisory and shall not be used for purposes of enforcement of such Act, the Rules of the House of Representatives, or this concurrent resolution. This section shall not apply to authorizations of discretionary programs or to appropriation measures, but shall apply to changes in the authorization level of appropriated entitlements. 306.Fair-value credit estimates (a)All credit programsWhenever the Director of the Congressional Budget Office provides an estimate of any measure that establishes or modifies any program providing loans or loan guarantees, the Director shall, to the extent practicable, provide a supplemental fair-value estimate of any loan or loan guarantee program if requested by the chair of the Committee on the Budget. 
(b)Student financial assistance and housing programsThe Director of the Congressional Budget Office shall provide a supplemental fair-value estimate as part of any estimate for any measure establishing or modifying a program providing loans or loan guarantees for student financial assistance or housing (including residential mortgage). (c)Baseline estimatesThe Congressional Budget Office shall include estimates, on a fair-value and credit reform basis, of loan and loan guarantee programs for student financial assistance, housing (including residential mortgage), and such other major loan and loan guarantee programs, as practicable, in its Budget and Economic Outlook: 2018 to 2027. 
307.Estimates of major direct spending legislationThe Congressional Budget Office shall prepare, to the extent practicable, an estimate of the outlay changes during the second and third decade of enactment for any direct spending legislative provision— (1)that proposes a change or changes to law that the Congressional Budget Office determines has an outlay impact in excess of 0.25 percent of the gross domestic product of the United States during the first decade or in the tenth year; or 
(2)for which the chair of the Committee on the Budget of the House of Representatives requests such an estimate. 308.Estimates of macroeconomic effects of major legislation (a)CBO and JCT estimatesDuring the 114th and 115th Congresses, any estimate provided by the Congressional Budget Office under section 402 of the Congressional Budget Act of 1974 or by the Joint Committee on Taxation to the Congressional Budget Office under section 201(f) of such Act for major legislation considered in the House of Representatives shall, to the extent practicable, incorporate the budgetary effects of changes in economic output, employment, capital stock, and other macroeconomic variables resulting from such major legislation. 
(b)ContentsAny estimate referred to in subsection (a) shall, to the extent practicable, include— (1)a qualitative assessment of the budgetary effects (including macroeconomic variables described in subsection (a)) of major legislation in the 20-fiscal year period beginning after the last fiscal year of the most recently agreed to concurrent resolution on the budget that sets forth budgetary levels required under section 301 of the Congressional Budget Act of 1974; and 
(2)an identification of the critical assumptions and the source of data underlying that estimate. (c)DefinitionsIn this section: 
(1)Major legislationThe term major legislation means a bill or joint resolution, or amendment thereto or conference report thereon— (A)for which an estimate is required to be prepared pursuant to section 402 of the Congressional Budget Act of 1974 and that causes a gross budgetary effect (before incorporating macroeconomic effects and not including timing shifts) in a fiscal year in the period of years of the most recently agreed to concurrent resolution on the budget equal to or greater than 0.25 percent of the current projected gross domestic product of the United States for that fiscal year; or 
(B)designated as such by— (i)the chair of the Committee on the Budget of the House of Representatives for all direct spending and revenue legislation; or 
(ii)the Member who is Chairman or Vice Chairman of the Joint Committee on Taxation for revenue legislation. (2)Budgetary effectsThe term budgetary effects means changes in revenues, direct spending outlays, and deficits. 
(3)Timing shiftsThe term timing shifts means— (A)provisions that cause a delay of the date on which outlays flowing from direct spending would otherwise occur from one fiscal year to the next fiscal year; or 
(B)provisions that cause an acceleration of the date on which revenues would otherwise occur from one fiscal year to the prior fiscal year. 309.Adjustments for improved control of budgetary resources (a)Adjustments of discretionary and direct spending levelsIn the House of Representatives, if a committee (other than the Committee on Appropriations) reports a bill or joint resolution, or any amendment thereto is offered or any conference report thereon is submitted, providing for a decrease in direct spending (budget authority and outlays flowing therefrom) for any fiscal year and also provides for an authorization of appropriations for the same purpose, upon the enactment of such measure, the chair of the Committee on the Budget may decrease the allocation to such committee and increase the allocation of discretionary spending (budget authority and outlays flowing therefrom) to the Committee on Appropriations for fiscal year 2017 by an amount equal to the new budget authority (and outlays flowing therefrom) provided for in a bill or joint resolution making appropriations for the same purpose. 
(b)DeterminationsIn the House of Representatives, for purposes of enforcing this concurrent resolution, the allocations and aggregate levels of new budget authority, outlays, direct spending, revenues, deficits, and surpluses for fiscal year 2017 and the period of fiscal years 2017 through 2026 shall be determined on the basis of estimates made by the chair of the Committee on the Budget and such chair may adjust the applicable levels in this concurrent resolution. 310.Limitation on advance appropriations (a)In generalIn the House of Representatives, except as provided for in subsection (b), any bill or joint resolution, or amendment thereto or conference report thereon, making a general appropriation or continuing appropriation may not provide advance appropriations. 
(b)ExceptionsAn advance appropriation may be provided for programs, projects, activities, or accounts identified in the report or the joint explanatory statement of managers, as applicable, accompanying this concurrent resolution under the heading— (1)GeneralAccounts Identified for Advance Appropriations. 
(2)VeteransVeterans Accounts Identified for Advance Appropriations. (c)LimitationsThe aggregate level of advance appropriations shall not exceed— 
(1)General$28,852,000,000 in new budget authority for all programs identified pursuant to subsection (b)(1). (2)Veterans$66,385,032,000 in new budget authority for programs in the Department of Veterans Affairs identified pursuant to subsection (b)(2). 
(d)DefinitionThe term advance appropriation means any new discretionary budget authority provided in a bill or joint resolution, or any amendment thereto or conference report thereon, making general appropriations or continuing appropriations, for the fiscal year following fiscal year 2017. 311.Scoring rule for Energy Savings Performance Contracts (a)In generalThe Director of the Congressional Budget Office shall estimate provisions of any bill or joint resolution, or amendment thereto or conference report thereon that affects the use of any covered energy savings contract on a net present value basis.  
(b)NPV calculationsThe net present value of any covered energy savings contract shall be calculated as follows: (1)The discount rate shall reflect market risk. 
(2)The cash flows shall include, whether classified as mandatory or discretionary, payments to contractors under the terms of their contracts, payments to contractors for other services, and direct savings in energy and energy-related costs. (3)The stream of payments shall cover the period covered by the contracts but not to exceed 25 years. 
(c)DefinitionAs used in this section, the term covered energy savings contract means— (1)an energy savings performance contract authorized under section 801 of the National Energy Conservation Policy Act; or 
(2)a utility energy service contract, as described in the Office of Management and Budget Memorandum on Federal use of energy savings performance contracting, dated July 25, 1998 (M–98–13), and the Office of Management and Budget Memorandum on the Federal use of energy saving performance contracts and utility energy service contracts, dated September 28, 2012 (M–12–21), or any successor to either memorandum. (d)Enforcement in the House of RepresentativesIn the House of Representatives, if any present value calculated under subsection (b) results in a net savings, then such savings may not be used as an offset for purposes of budget enforcement. 
(e)Classification of spendingFor purposes of budget enforcement, the estimated net present value of the budget authority provided by the measure, and outlays flowing therefrom, shall be classified as direct spending.  (f)Sense of the House of RepresentativesIt is the sense of the House of Representatives that— 
(1)the Director of the Office of Management and Budget, in consultation with the Director of the Congressional Budget Office, should separately identify the cash flows under subsection (b)(2) and include such information in the President’s annual budget submission under section 1105(a) of title 31, United States Code; and (2)the scoring method used in this section should not be used to score any contracts other than covered energy savings contracts. 
312.Estimates of land conveyancesIn the House of Representatives, the Director of the Congressional Budget Office shall include in any estimate prepared under section 402 of the Congressional Budget Act of 1974 with respect to any measure that conveys Federal land to any non-Federal entity— (1)the methodology used to calculate such estimate; 
(2)a detailed justification of its estimate of any change in revenue, offsetting receipts, or offsetting collections resulting from such conveyance; (3)if requested by the chair of the Committee on the Budget, any information provided by the Bureau of Land Management or other applicable Federal agency, including the source and date of such information, that supports the estimate of any change in revenue, offsetting receipts, or offsetting collections; 
(4)a description of any efforts to independently verify such agency estimate; and (5)a statement of the assumptions underlying the estimate of the budgetary effects that would be generated by such parcel in CBO’s baseline projections as of the most recent publication or update. 
313.Limitation on transfers from the general fund of the Treasury to the Highway Trust FundIn the House of Representatives, for purposes of the Congressional Budget Act of 1974, the Balanced Budget and Emergency Deficit Control Act of 1985, and the rules or orders of the House of Representatives, a bill or joint resolution, or an amendment thereto or conference report thereon, that transfers funds from the general fund of the Treasury to the Highway Trust Fund shall be counted as new budget authority and outlays equal to the amount of the transfer in the fiscal year the transfer occurs. 314.Prohibition on the use of guarantee fees as an offsetIn the House of Representatives, any provision of a bill or joint resolution, or amendment thereto or conference report thereon, that increases, or extends the increase of, any guarantee fees of the Federal National Mortgage Association or the Federal Home Loan Mortgage Corporation shall not be counted for purposes of enforcing the Congressional Budget Act of 1974, this concurrent resolution, or clause 10 of rule XXI of the Rules of the House of Representatives. 
315.Prohibition on use of Federal Reserve surpluses as an offsetIn the House of Representatives, any provision of a bill or joint resolution, or amendment thereto or conference report thereon, that transfers any portion of the net surplus of the Federal Reserve System to the general fund of the Treasury shall not be counted for purposes of enforcing the Congressional Budget Act of 1974, this concurrent resolution, or clause 10 of rule XXI of the Rules of the House of Representatives. BOther provisions 321.Budgetary treatment of administrative expenses (a)In GeneralIn the House of Representatives, notwithstanding section 302(a)(1) of the Congressional Budget Act of 1974, section 13301 of the Budget Enforcement Act of 1990, and section 2009a of title 39, United States Code, the report or the joint explanatory statement, as applicable, accompanying this concurrent resolution shall include in its allocation under section 302(a) of the Congressional Budget Act of 1974 to the Committee on Appropriations amounts for the discretionary administrative expenses of the Social Security Administration and the United States Postal Service. 
(b)Special RuleIn the House of Representatives, for purposes of enforcing section 302(f) of the Congressional Budget Act of 1974, estimates of the level of total new budget authority and total outlays provided by a measure shall include any discretionary amounts described in subsection (a). 322.Application and effect of changes in allocations and aggregates (a)ApplicationIn the House of Representatives, any adjustments of allocations and aggregates made pursuant to this concurrent resolution shall— 
(1)apply while that measure is under consideration; (2)take effect upon the enactment of that measure; and 
(3)be published in the Congressional Record as soon as practicable. (b)Effect of Changed Allocations and AggregatesRevised allocations and aggregates resulting from these adjustments shall be considered for the purposes of the Congressional Budget Act of 1974 as the allocations and aggregates contained in this concurrent resolution. 
(c)Budget Committee DeterminationsFor purposes of this concurrent resolution, the budgetary levels for a fiscal year or period of fiscal years shall be determined on the basis of estimates made by the chair of the Committee on the Budget of the House of Representatives. (d)Aggregates, allocations and applicationIn the House of Representatives, for purposes of this concurrent resolution and budget enforcement, the consideration of any bill or joint resolution, or amendment thereto or conference report thereon, for which the chair of the Committee on the Budget makes adjustments or revisions in the allocations, aggregates, and other budgetary levels of this concurrent resolution shall not be subject to the points of order set forth in clause 10 of rule XXI of the Rules of the House of Representatives or section 301 of this concurrent resolution. 
323.Adjustments to reflect changes in concepts and definitionsIn the House of Representatives, the chair of the Committee on the Budget may adjust the appropriate aggregates, allocations, and other budgetary levels in this concurrent resolution for any change in budgetary concepts and definitions in accordance with section 251(b)(1) of the Balanced Budget and Emergency Deficit Control Act of 1985. 324.Adjustments to reflect updated budgetary estimatesIn the House of Representatives, the chair of the Committee on the Budget may revise the appropriate aggregates, allocations, and other budgetary levels in this concurrent resolution to reflect any adjustments to the baseline made by the Congressional Budget Office in March 2016. 
325.Adjustment for certain emergency designationsIn the House of Representatives, the chair of the Committee on the Budget may adjust the appropriate aggregates, allocations, and other budgetary levels for any bill or joint resolution, or amendment thereto or conference report thereon, that designates an emergency under section 4(g)(2) of the Statutory Pay-As-You-Go Act of 2010. 326.Exercise of rulemaking powersThe House of Representatives adopts the provisions of this title and title II— 
(1)as an exercise of the rulemaking power of the House of Representatives, and as such they shall be considered as part of the rules of the House of Representatives, and such rules shall supersede other rules only to the extent that they are inconsistent with such other rules; and (2)with full recognition of the constitutional right of the House of Representatives to change those rules at any time, in the same manner, and to the same extent as is the case of any other rule of the House of Representatives. 
IVReserve funds in the House of Representatives 
401.Deficit-neutral reserve fund to reduce poverty and increase opportunity and upward mobility for struggling AmericansIn the House of Representatives, the chair of the Committee on the Budget may revise the allocations, aggregates, and other appropriate budgetary levels in this concurrent resolution for any bill or joint resolution, or amendment thereto or conference report thereon, that reduces poverty and increases opportunity and upward mobility for struggling Americans on the road to personal and financial independence by the amounts provided in such legislation for those purposes, if such legislation would neither adversely impact job creation nor increase the deficit over the period of fiscal years 2017 through 2026. 402.Reserve fund for the repeal of the President’s health care lawIn the House of Representatives, the chair of the Committee on the Budget may revise the allocations, aggregates, and other appropriate budgetary levels in this concurrent resolution for the budgetary effects of any bill or joint resolution, or amendment thereto or conference report thereon, that repeals the Affordable Care Act and the health care related provisions of the Health Care and Education Reconciliation Act of 2010. 
403.Deficit-neutral reserve fund for promoting health care reformIn the House of Representatives, the chair of the Committee on the Budget may revise the allocations, aggregates, and other appropriate budgetary levels in this concurrent resolution for the budgetary effects of any bill or joint resolution, or amendment thereto or conference report thereon, that promotes health care reform if such measure would not increase the deficit over the period of fiscal years 2017 through 2026. 404.Deficit-neutral reserve fund for graduate medical educationIn the House of Representatives, the chair of the Committee on the Budget may revise the allocations, aggregates, and other appropriate budgetary levels in this concurrent resolution for any bill or joint resolution, or amendment thereto or conference report thereon, if such measure reforms, expands access to, and improves graduate medical education programs if such measure would not increase the deficit over the period of fiscal years 2017 through 2026. 
405.Deficit-neutral reserve fund for trade agreementsIn the House of Representatives, the chair of the Committee on the Budget may revise the allocations, aggregates, and other appropriate budgetary levels in this concurrent resolution for the budgetary effects of any bill or joint resolution reported by the Committee on Ways and Means, or amendment thereto or conference report thereon, that such chair determines are necessary to implement a trade agreement, and the budgetary levels for any companion measure that offsets such trade measure, if the combined cost of each measure would not increase the deficit over the period of fiscal years 2017 through 2026. 406.Deficit-neutral reserve fund for reforming the tax codeIn the House of Representatives, if the Committee on Ways and Means reports a bill or joint resolution that reforms the Internal Revenue Code of 1986, the chair of the Committee on the Budget may revise the allocations, aggregates, and other appropriate budgetary levels in this concurrent resolution for the budgetary effects of any such bill or joint resolution, or amendment thereto or conference report thereon, if such measure would not increase the deficit over the period of fiscal years 2017 through 2026. 
407.Deficit-neutral reserve fund for revenue measuresIn the House of Representatives, the chair of the Committee on the Budget may revise the allocations, aggregates, and other appropriate budgetary levels in this concurrent resolution for the budgetary effects of any bill or joint resolution reported by the Committee on Ways and Means, or amendment thereto or conference report thereon, that decreases revenue if such measure would not increase the deficit over the period of fiscal years 2017 through 2026. 408.Deficit-neutral reserve fund for Federal retirement reformIn the House of Representatives, the chair of the Committee on the Budget may revise the allocations, aggregates, and other appropriate budgetary levels in this concurrent resolution for any bill or joint resolution, or amendment thereto or conference report thereon, if such measure reforms, improves, and updates the Federal retirement system and would not increase the deficit over the period of fiscal years 2017 through 2026. 
409.Deficit-neutral reserve fund for coal miner pension and health care fundsIn the House of Representatives, the chair of the Committee on the Budget may revise the allocations, aggregates, and other appropriate budgetary levels in this concurrent resolution for any bill or joint resolution, or amendment thereto or conference report thereon, to address the immediate funding shortfall in coal miner pension and health care funds if such measure would not increase the deficit over the period of fiscal years 2017 through 2026. 410.Reserve fund for commercialization of Air Traffic Control (a)In generalIn the House of Representatives, the chair of the Committee on the Budget may make the adjustments under subsection (b) for a bill or joint resolution, or amendment thereto or conference report thereon, that commercializes the operations of the air traffic control system if such measure reduces the discretionary spending limits in section 251(c) of the Balanced and Emergency Deficit Control Act of 1985 by the amount that was appropriated to the Federal Aviation Administration for air traffic control. 
(b)AdjustmentsFor the measure described in subsection (a), the chair of the Committee on the Budget may adjust the section 302(a) allocations of the appropriate committees of jurisdiction by the amount of new budget authority provided by such measure and outlays flowing therefrom, make corresponding changes to the aggregate levels of new budget authority and outlays in this concurrent resolution, and reduce the revenue aggregate in such resolution by the amount of the reduction in revenue resulting from such measure.  VEstimates of direct spending in the House of Representatives  501.Direct spending (a)Means-Tested direct spending (1)FindingsThe House of Representatives finds the following: 
(A)For means-tested direct spending, the average rate of growth in the total level of outlays during the 10-year period preceding fiscal year 2017 is 7.3 percent. (B)For means-tested direct spending, the estimated average rate of growth in the total level of outlays during the 10-year period beginning with fiscal year 2017 is 4.3 percent under current law. 
(2)Proposed reformsThe following reforms are proposed under this concurrent resolution by the House of Representatives for means-tested direct spending: (A)In 1996, a Republican Congress and a Democratic President reformed welfare by limiting the duration of benefits, giving States more control over the program, and helping recipients find work. In the 5 years following passage, child-poverty rates fell, welfare caseloads fell, and workers’ wages increased. This concurrent resolution assumes the enactment of proposals to reduce poverty and increase opportunity and upward mobility for struggling Americans on the road to personal and financial independence. Based on the successful welfare reforms of the 1990s, these proposals would improve work requirements and provide flexible funding for States to help those most in need find gainful employment, escape poverty, and move up the economic ladder. 
(B)For Medicaid, this concurrent resolution is predicated on a framework proposed by the chairs of the committees of jurisdiction of the House of Representatives, to modernize and improve the program while increasing State flexibility and protecting the most vulnerable populations. This concurrent resolution also assumes the repeal of the Medicaid expansions in the President’s health care law. (b)Nonmeans-Tested direct spending (1)FindingsThe House of Representatives finds the following: 
(A)For nonmeans-tested direct spending, the average rate of growth in the total level of outlays during the 10-year period preceding fiscal year 2017 is 5.1 percent. (B)For nonmeans-tested direct spending, the estimated average rate of growth in the total level of outlays during the 10-year period beginning with fiscal year 2017 is 5.5 percent under current law. 
(2)Proposed reformsFor Medicare, this concurrent resolution advances policies to put seniors, not the Federal Government, in control of their health care decisions. Putting seniors in charge of how their health care dollars are spent will encourage providers to compete against each other on price and quality. Improvements to Medicare are necessary to extend the life of the Federal Hospital Insurance Trust Fund and protect the program for future generations. VIPolicy Statements in the House of Representatives 601.Policy statement on developing a bold agenda (a)FindingsThe House finds the following: 
(1)Representative Paul D. Ryan of Wisconsin, the Speaker of the House of Representatives, has called for a bold, pro-growth agenda to reestablish a confident America. (2)Today’s challenges require solutions based on the principles that have served as the cornerstone of American strength, free enterprise, compassion, and exceptionalism. 
(3)On February 4, 2016, the Speaker announced the formation of 6 task forces. Each task force will submit recommendations in the following areas: (A)National securityThis task force is responsible for developing an overarching strategy and the required military capabilities to confront 21st century national security threats. 
(B)Tax reformThis task force will seek to create jobs, grow the economy, and raise wages by reducing tax rates, removing special interest exceptions, and making the tax code simpler and fairer. (C)Reducing regulatory burdensThis task force is charged with reducing bureaucracy in the regulatory system, facilitating investment and productivity, constructing infrastructure, and removing regulatory obstacles on small businesses and employers. These goals will be achieved while retaining protections for the environment, public safety, and consumer interests. 
(D)Health care reformThis task force will review appropriate methods to repeal and replace Obamacare with a patient-centered system giving patients more choice and control, increasing quality, and reducing costs. (E)Poverty, opportunity, and upward mobilityThis task force will identify ways to strengthen the safety net and reform educational programs to make them more effective and accountable, help people move from welfare to work, and empower productive lives. 
(F)Restoring constitutional authorityThis task force will strive to reclaim power ceded to the executive branch by reforming the rulemaking process, checking agency authority, exercising the power of the purse, and enhancing congressional oversight. (4)This concurrent resolution promotes and advances an agenda to address the Nation’s challenges. 
(b)Policy on developing a bold agendaIt is the policy of this concurrent resolution that the appropriate committees of jurisdiction in the House should consider in the 115th Congress recommendations developed by the Speaker’s task forces on health care reform; reducing regulatory burdens; poverty, opportunity, and upward mobility; national security; tax reform; and restoring constitutional authority. 602.Policy statement on a balanced budget amendment (a)FindingsThe House finds the following: 
(1)The Government will collect approximately $3.4 trillion in taxes, but spend more than $3.9 trillion to maintain its operations, borrowing 14 cents of every Federal dollar spent. (2)At the end of 2015, the national debt of the United States was more than $18.9 trillion. 
(3)A majority of States have petitioned the Government to hold a constitutional convention to adopt a balanced budget amendment to the Constitution. (4)Forty nine States have fiscal limitations in their State constitutions, including the requirement to annually balance the budget. 
(5)Numerous balanced budget amendment proposals have been introduced on a bipartisan basis in the House. Currently in the 114th Congress, 17 joint resolutions proposing a balanced budget amendment have been introduced, including a resolution offered by Representative Dave Brat of Virginia and a resolution offered by Representative Tom McClintock of California. (6)In the 111th Congress, the House considered H. J. Res. 2, sponsored by Representative Robert W. Goodlatte of Virginia, although it received 262 aye votes, it did not receive the two-thirds required for passage. 
(7)In 1995, a balanced budget amendment to the Constitution passed the House with bipartisan support, but failed to pass by one vote in the United States Senate. (8)Four States, including Georgia, Alaska, Mississippi, and North Dakota, have agreed to the Compact for a Balanced Budget, which is seeking to amend the Constitution to require a balanced budget through an Article V convention by April 12, 2021. 
(b)Policy on a balanced budget constitutional amendmentIt is the policy of this concurrent resolution that Congress should propose a balanced budget constitutional amendment for ratification by the States. 603.Policy statement on reforming the congressional budget process (a)FindingsThe House finds the following: 
(1)Enactment of the Congressional Budget and Impoundment Control Act of 1974 was the first step toward restoring constitutionally endowed legislative responsibility over fundamental budget decision making. (2)The Congressional Budget Act of 1974 specifically set forth its purposes in section 2. It was designed to— 
(A)establish congressional control over the budget process; (B)provide for annual congressional determination of a level of taxes and spending; 
(C)set important national budget priorities; and (D)find methods to facilitate the access of Members of Congress to the most accurate, objective, and high-quality information available to assist them in discharging their duties. 
(3)However, the congressional budget process has neither constrained spending nor inhibited the expansion of Government. The growth of the Government, primarily through a multiplicity of mandatory programs and other forms of direct spending, has largely been financed through borrowing and high tax rates. (4)The enforcement of the current budget process, including congressional points of order and statutory spending limits, have been too often waived or circumvented. This contributes to a lack of accountability, which has led to broad agreement that reforming the system is a high necessity. 
(b)Policy on reforming the congressional budget processIt is the policy of this concurrent resolution that Congress should— (1)restructure the fundamental procedures of budget decision making; 
(2)reassert congressional power over spending and revenue, restore the balance of power between Congress and the President as the Congressional Budget Act of 1974 intended, and attain the maximum level of accountability for budget decisions through efficient and rigorous enforcement of budget rules; (3)improve incentives for lawmakers to budget as intended by the Congressional Budget Act of 1974, especially by adopting an annual budget resolution; 
(4)encourage more effective control over spending, especially currently uncontrolled direct spending; (5)revise the methodology used in developing the baseline, which is intended to reflect an objective projection of the budgetary effects of current laws and policies for future fiscal years, by removing any tendency toward assuming higher spending levels; 
(6)promote efficient and timely budget actions to ensure lawmakers complete their budget actions before the start of the new fiscal year; (7)provide access to the best analysis of economic conditions available and increase awareness of how fiscal policy directly impacts economic growth and job creation; 
(8)eliminate the complexity of the budget process and the biases that favor higher spending;  (9)include procedures that treat extensions of current tax laws on a comparable basis to the extension of mandatory programs; and 
(10)require procedures that make the budgetary effects of Government policies on individual taxpayers more apparent, such as requiring the President’s annual budget submission to Congress provide an estimate of the pro rated share of any projected debt for the current fiscal year to any individual who files an income tax return.  (c)LegislationThe Committee on the Budget of the House intends to draft legislation during the 114th Congress that rewrites the Congressional Budget and Impoundment Control Act of 1974 to fulfill the goals of making the congressional budget process more effective in ensuring taxpayers’ dollars are spent wisely and efficiently. Such legislation shall— 
(1)attain greater simplicity without sacrificing the rigor required to address— (A)the complex issues of the domestic and world economy; 
(B)national security responsibilities; and (C)the appropriate roles of rulemaking and statutory enforcement mechanisms; 
(2)establish a new structure that assures the congressional role in the budget process is applied consistently without reliance on reactive legislating; (3)improve the elements of the current budget process that have fulfilled the original purposes of the Congressional Budget Act of 1974; and 
(4)rebuild the foundation of the budget process to provide a solid basis from which additional reforms may be developed. 604.Policy statement on economic growth and job creation (a)FindingsThe House finds the following: 
(1)Although the United States economy technically emerged from recession nearly 7 years ago, the subsequent recovery has felt more like a malaise than a rebound. Real gross domestic product (GDP) growth since 2010 has averaged just over 2 percent annually, well below the 3 percent historical trend rate of growth in the United States. The Nation remains in the midst of the weakest economic recovery of the modern era. Sluggish economic growth has also contributed to the country’s fiscal woes because revenue levels are lower than they would otherwise be while Government spending (including welfare and income-support programs) is higher. There is dire need for policies that will initiate higher rates of economic growth and greater, higher-quality job opportunities. (2)Even more disturbing, estimates of future economic growth have been falling in recent years. In 2010, the Congressional Budget Office (CBO) expected real GDP to grow by a relatively brisk 3 percent annual average over the budget window. In its latest economic forecast, CBO expects growth to average just 2.1 percent over the next decade. This anemic growth rate is insufficient to increase job opportunities and incomes to acceptable levels. 
(3)Although the overall trend of job gains has been solid of late, other aspects of the labor market remain relatively weak. For example— (A)the labor force participation rate stands at just 62.9 percent, down roughly 3 percentage points since early 2009, and near its lowest level since 1978; 
(B)long-term unemployment remains a problem, and of the 7.8 million people who are currently unemployed, slightly more than 2 million (28 percent) have been unemployed for more than 6 months; and (C)long-term unemployment erodes an individual’s job skills and detaches such individual from job opportunities, and undermines the long-term productive capacity of the economy. 
(4)Wage gains and income growth have been subpar for middle-class Americans. Average hourly earnings of private-sector workers have increased by 2.4 percent over the past year. Prior to the recession, growth in average hourly earnings was tracking close to 4 percent. Similarly, average incomes have remained flat in recent years. Real median household income has declined by roughly $800 in 2014 to $53,657. This represents a sharp fall of 6.5 percent, or $3,700, since 2007. (5)The unsustainable fiscal trajectory casts a shadow on the country’s economic outlook. Investors and businesses make decisions on a prospective basis. They know that today’s high debt levels are simply tomorrow’s tax hikes, interest rate increases, or inflation—and they act accordingly. This debt overhang, and the uncertainty it generates, can weigh on growth, investment, and job creation. 
(6)Nearly all economists, including those at CBO, conclude that reducing budget deficits (thereby bending the curve on debt levels) is a net positive for economic growth over time. (7)In contrast, if the Government remains on the current fiscal path, future generations will face even-higher debt service costs, a decline in national savings, and a crowding out of private investment. This dynamic will eventually lead to a decline in economic output and a diminution in our country’s standard of living. 
(8)The key economic challenge is determining how to expand the economic pie, not how best to divide up and redistribute a shrinking pie. (9)A stronger economy is vital to lowering deficit levels and eventually balancing the budget. According to CBO, if annual real GDP growth is just 0.1 percentage point higher over the budget window, deficits would be reduced by $327 billion. 
(b)Policy on economic growth and job creationIt is the policy of this concurrent resolution to promote faster economic growth and job creation by embracing pro-growth policies, such as fundamental tax reform, that will help foster a stronger economy, greater opportunities, and more job creation. By putting the budget on a sustainable path, this concurrent resolution ends the debt-fueled uncertainty holding back job creators. Tax reform will put American businesses and workers in a better position to compete and thrive in the 21st century global economy. This concurrent resolution targets the regulatory red tape and cronyism that favor special interests. The reforms in this concurrent resolution serve as a means to the larger end of helping the economy grow and expanding opportunity for all Americans. 605.Policy statement on Federal regulatory budgeting and reform (a)FindingsThe House finds the following: 
(1)Excessive Federal regulation— (A)has hurt job creation, investment, wages, competition, and economic growth, slowing the Nation’s recovery from the economic recession and harming American households; 
(B)operates as a regressive tax on poor and lower-income households; (C)displaces workers into long-term unemployment or lower-paying jobs; 
(D)adversely affects small businesses, the primary source of new jobs; and (E)impedes the economic growth necessary to provide sufficient funds to meet vital commitments and reduce the Federal debt. 
(2)Federal agencies routinely fail to identify and eliminate, minimize, or mitigate excess regulatory costs through post-implementation assessments of their regulations. (3)The estimated cost of Federal regulations are as high as $1.88 to $2.03 trillion per year. 
(4)The estimated annual level of Federal regulatory costs— (A)equals roughly $15,000 per United States household, or 30 percent of average household income; 
(B)exceeds both individual and corporate Federal income rates; and (C)exceeded 11 percent of United States gross domestic product in 2015. 
(5)If regulatory costs represented an independent economy, the estimated annual level of these costs would qualify as one of the world’s top 10 economies, ranking between India and Russia, roughly equaling one-half of Germany’s economy and 40 percent of Japan’s economy. (6)Since President Obama’s inauguration in 2009, the administration has issued more than 556,000 pages of regulations and accompanying documentation in the Federal Register, including 81,910 pages in 2015. 
(7)Since 2009, the White House has imposed more than $728 billion in additional Federal regulatory costs, with over $100 billion in further costs proposed since the beginning of 2015. (8)The United States Code of Federal Regulations now contains over 175,000 pages of regulations in 235 volumes. 
(9)Notwithstanding the size and growth of Federal regulations, Congress lacks an effective mechanism to manage the level of new Federal regulatory costs imposed each year. Other nations, meanwhile, have successfully implemented the use of regulatory budgeting to control excess regulation and regulatory costs. (10)Federal regulatory agencies routinely fail to analyze both the costs and benefits of new regulations. 
(11)While the Obama administration has routinely failed to analyze both the costs and benefits of its new regulations, the United States has experienced zero real wage growth since 2007. (12)While the Obama administration has sharply increased Federal regulatory costs, it has produced the weakest recovery from economic recession since World War II. 
(13)If the Obama administration had produced even an average recovery, Americans would have six million more jobs. Instead, labor force participation is near historic lows and over 90 million Americans over the age of 16 are out of the workforce. (14)Dodd-Frank (Public Law 111–203) alone has resulted in more than $39.3 billion in regulatory compliance costs and has imposed as much as 76.6 million hours of proposed and final regulatory compliance paperwork on job creators. 
(15)Implementation of the Affordable Care Act has resulted in 177.9 million annual hours of regulatory compliance paperwork, $37.1 billion of regulatory compliance costs on the private sector, and $13 billion in regulatory compliance costs on the States. (16)Agencies impose costly regulations without relying on sound science through the use of judicial consent decrees and settlement agreements and the abuse of interim compliance costs imposed on regulated entities that bring legal challenges against newly promulgated regulations. 
(17)The highest regulatory costs come from rules issued by the Environmental Protection Agency (EPA). Among major new and proposed EPA regulations are those that would vastly expand EPA’s control of land use through Clean Water Act permitting programs, commonly referred to as the Waters of the United States (WOTUS) rule; limit development in counties in nearly every State under Clean Air Act ozone regulations; and impose a de-facto ban on new United States coal-fired power plants. (18)EPA’s power plant rules exemplify the impact of excessive regulation. 
(19)In June 2014, the EPA proposed a rule to cut carbon pollution from the Nation’s power plants. The proposed standards are unachievable with current commercially available technology, resulting in a de-facto ban on new coal-fired power plants. (20)Coal-fired power plants provide roughly 40 percent of the United States electricity at a low cost. Unfairly targeting the coal industry with costly and unachievable regulations will increase energy prices, disproportionately disadvantaging energy-intensive industries like manufacturing and construction. This will make life more difficult for millions of low-income and middle class families already struggling to pay their bills. 
(21)Three hundred thirty coal units are proposed for retirement or conversion as a result of EPA regulations. Combined with the defacto prohibition on new plants, these retirements and conversions may further increase the cost of electricity. (22)A recent study by Energy Ventures Analysis Inc., an energy market analysis group, estimates the average energy bill in West Virginia will rise $750 per household by 2020, due in part to EPA regulations. West Virginia receives 95 percent of its electricity from coal. 
(23)The Heritage Foundation found that a phase out of coal would cost 600,000 jobs by the end of 2023, resulting in an aggregate gross domestic product decrease of $2.23 trillion over the entire period and reducing the income of a family of 4 by $1,200 per year. Of these jobs, 330,000 will come from the manufacturing sector, with California, Texas, Ohio, Illinois, Pennsylvania, Michigan, New York, Indiana, North Carolina, Wisconsin, and Georgia seeing the highest job losses. (b)Policy on Federal regulatory budgeting and reformIt is the policy of this concurrent resolution that the House should, in consultation with the public, consider legislation that— 
(1)promotes— (A)economic growth, job creation, higher wages, and increased investment by eliminating unnecessary red tape and streamlining, simplifying and lowering the costs of Federal regulations; and 
(B)the adoption of least-cost regulatory alternatives to meet the objectives of Federal regulatory statutes; (2)protects— 
(A)the poor and lower-income households from the regressive effects of excessive regulation; and (B)workers against the unnecessary elimination of jobs and loss or reduction of wages; 
(3)requires— (A)an annual, congressional regulatory budget that establishes annual costs of regulations and allocates these costs amongst Federal regulatory agencies; 
(B)cost-benefit and regulatory impact analysis for new regulations proposed and promulgated by all Federal regulatory agencies; (C)advance notice of proposed rulemaking and makes evidentiary hearings available for critical disputed issues in the development of new major regulations; 
(D)congressional approval of all new major regulations before the regulations can become effective, ensuring that Congress can better prevent the imposition of unsound costly new regulations; and (E)post-implementation cost-benefit analysis of all new major regulations on at least a decennial basis, to ensure that regulations operate as intended and impose no more costs than necessary; 
(4)strengthens— (A)requirements to assure the use and disclosure of sound science, including models, data, and other evidentiary information in the development of new regulations; 
(B)transparency in regulatory development and improves opportunities for hearings on disputed issues in high-cost major rulemaking; (C)requirements to avoid, minimize, and mitigate significant adverse impacts of new major regulations on small businesses, the primary source of new jobs; 
(D)judicial review of legal, scientific, technical, and cost-benefit determinations made by Federal regulatory agencies to support the promulgation of new regulations; (E)protections against unnecessary or abusive imposition of regulatory compliance costs during litigation challenging the promulgation of new, high-cost major regulation; 
(F)protections against the abuse of regulatory consent decrees and settlement agreements to force the unfair imposition of new regulations; and (G)protections against the abuse of interim rulemaking; 
(5)reduces— (A)regulatory barriers to entry into markets and other regulatory impediments to competition and innovation; and 
(B)the imposition of new Federal regulation that duplicates, overlaps or conflicts with State, local, and Tribal regulation or that impose unfunded mandates on State, local, and Tribal governments; and (6)eliminates the abuse of guidance to evade legal requirements applicable to the development and promulgation of new regulations. 
606.Policy statement on tax reform 
(a)FindingsThe House finds the following: (1)A world-class tax system should be simple, fair, and promote (rather than impede) economic growth. The United States tax code fails on all 3 counts: it is complex, unfair, and inefficient. The tax code’s complexity distorts decisions to work, save, and invest, which leads to slower economic growth, lower wages, and less job creation. 
(2)Standard economic theory holds that high marginal tax rates lessen the incentives to work, save, and invest, which reduces economic output and job creation. Lower economic output, in turn, mutes the intended revenue gain from higher marginal tax rates. (3)Roughly half of United States active business income and half of private sector employment are derived from business entities (such as partnerships, S corporations, and sole proprietorships) that are taxed on a pass-through basis, meaning the income is taxed at individual rates rather than corporate rates. Small businesses, in particular, tend to choose this form for Federal tax purposes, and the highest Federal rate on such small business income can reach nearly 45 percent. For these reasons, sound economic policy requires lowering marginal rates on these pass-through entities. 
(4)The top United States corporate income tax rate (including Federal, State, and local taxes) is slightly more than 39 percent, the highest rate in the industrialized world. Tax rates this high suppress wages, discourage investment and job creation, distort business activity, and put American businesses at a competitive disadvantage with foreign competitors. (5)By deterring potential investment, the United States corporate tax restrains economic growth and job creation. The United States tax rate differential fosters a variety of complicated multinational corporate practices intended to avoid the tax, which have the effect of moving the tax base offshore, destroying American jobs, and decreasing corporate revenue. 
(6)Recent and coming developments in the global arena, specifically the Base Erosion and Profit Shifting (BEPS) project recommendations, heighten the importance of the need to reform and modernize our international tax system so that American businesses and workers are not disadvantaged.  (7)The world-wide structure of United States international taxation essentially taxes earnings of United States firms twice, putting them at a significant competitive disadvantage with competitors that have more competitive international tax systems. 
(8)Reforming the tax code would boost the competitiveness of United States companies operating abroad and significantly reduce tax avoidance. (9)The tax code imposes costs on American workers through lower wages, consumers in higher prices, and investors in diminished returns. 
(10)Increasing taxes to raise revenue and meet out-of-control spending would sink the economy and Americans’ ability to save for their children’s education and retirement. (11)Closing tax loopholes to finance higher spending does not constitute fundamental tax reform. 
(12)Tax reform should curb or eliminate loopholes and use those savings to lower tax rates across the board, not to fund more wasteful Government spending. Washington has a spending problem, not a revenue problem. (13)Many economists believe that fundamental tax reform, including a broader tax base and lower tax rates, would lead to greater labor supply and increased investment, which would have a positive impact on total national output. 
(b)Policy on tax reformIt is the policy of this concurrent resolution that Congress should enact legislation to comprehensively reform the tax code to promote economic growth, create American jobs, increase wages, and benefit American consumers, investors, and workers that— (1)simplifies the tax code to make it fairer to American families and businesses and reduces the amount of time and resources necessary to comply with tax laws; 
(2)substantially lowers tax rates for individuals and consolidates the current seven individual income tax brackets into fewer brackets; (3)repeals the Alternative Minimum Tax; 
(4)reduces the corporate tax rate; and (5)transitions the tax code to a more competitive system of international taxation. 
607.Policy statement on trade 
(a)FindingsThe House finds the following: (1)Opening foreign markets to American exports is vital to the United States economy and beneficial to American workers and consumers. The Commerce Department estimates that every $1 billion of United States exports support more than 5,000 jobs here at home. 
(2)The United States can increase economic opportunities for American workers and businesses through the elimination of foreign trade barriers to United States goods and services. (3)Trade agreements have saved the average American family of four more than $10,000 per year as a result of lower duties. Trade agreements also lower the cost of manufacturing inputs by removing duties. 
(4)American businesses and workers have shown that, on a level playing field, they can excel and surpass international competition. (5)When negotiating trade agreements, United States laws on Intellectual Property (IP) protection should be used as a benchmark for establishing global IP frameworks. Strong IP protections have significantly contributed to the United States’ status as a world leader in innovation across sectors (including in the development of life-saving biologic medicines). The data protections afforded to biologics under Federal law, including 12 years of data protection, allow continued development of pioneering medicines to benefit patients both in the United States and abroad. To maintain the cycle of innovation and achieve 21st century trade agreements, it is vital that our negotiators insist on the highest standards for IP protections. 
(b)Policy on tradeIt is the policy of this concurrent resolution— (1)to pursue international trade, global commerce, and a modern and competitive tax system to promote domestic job creation; 
(2)that the United States should continue to seek increased economic opportunities for American workers and businesses through high-standard trade agreements that satisfy negotiating objectives, including— (A)the expansion of trade opportunities; 
(B)adherence to trade agreements and rules by the United States and its trading partners, and (C)the elimination of foreign trade barriers to United States goods and services by opening new markets and enforcing United States rights; and 
(3)that any trade agreement entered into on behalf of the United States should reflect the negotiating objectives and adhere to the provisions requiring improved consultation with Congress. 608.Policy statement on Social Security (a)FindingsThe House finds the following: 
(1)More than 55 million retirees, individuals with disabilities, and survivors depend on Social Security. Since enactment, Social Security has served as a vital leg of the three-legged stool of retirement security, which includes employer provided pensions as well as personal savings. (2)Lower-income Americans rely on Social Security for a larger proportion of their retirement income. Therefore, reforms should take into consideration the need to protect lower income Americans’ retirement security. 
(3)The Social Security Trustees Report has repeatedly recommended that Social Security’s long-term financial challenges be addressed soon. The financial condition of Social Security and the threat to seniors and those receiving Social Security disability benefits becomes more pronounced each year without reform. For example— (A)in 2022, the Disability Insurance Trust Fund will be exhausted and program revenues will be unable to pay scheduled benefits; 
(B)in 2034, the combined Old-Age and Survivors and Disability Trust Funds will be exhausted, and program revenues will be unable to pay scheduled benefits; and (C)with the exhaustion of the Trust Funds in 2034, benefits will be cut nearly 21 percent across the board, devastating those currently in or near retirement and those who rely on Social Security the most. 
(4)The recession and continued low economic growth have exacerbated the looming fiscal crisis facing Social Security. The most recent Congressional Budget Office (CBO) projections find that Social Security will run cash deficits of more than $1.3 trillion over the next 10 years. (5)The Disability Insurance program provides an essential income safety net for those with disabilities and their families. According to CBO, between 1970 and 2012 the number of disabled workers and their dependent family members receiving disability benefits has increased by more than 300 percent from 2.7 million to over 10.9 million. This increase is not due strictly to population growth or decreases in health. Scholars David Autor and Mark Duggan have found that the increase in individuals on disability does not reflect a decrease in self-reported health. CBO attributes program growth to changes in demographics and the composition of the labor force as well as Federal policies.  
(6)In the past, Social Security has been reformed on a bipartisan basis, most notably by the Greenspan Commission, which helped address Social Security shortfalls for more than a generation. (7)Americans deserve action by the President and Congress to preserve and strengthen Social Security to ensure that Social Security remains a critical part of the safety net. 
(b)Policy on Social SecurityIt is the policy of this concurrent resolution that the House should work on a bipartisan basis to make Social Security sustainably solvent. This concurrent resolution assumes, under a reform trigger, that— (1)if in any year the Board of Trustees of the Federal Old-Age and Survivors Insurance Trust Fund and the Federal Disability Insurance Trust Fund annual Trustees Report determines that the 75-year actuarial balance of the Social Security Trust Funds is in deficit, and the annual balance of the Social Security Trust Funds in the 75th year is in deficit, the Board of Trustees should, no later than September 30 of the same calendar year, submit to the President recommendations for statutory reforms necessary to achieve a positive 75-year actuarial balance and a positive annual balance in the 75th year, and any recommendations provided to the President must be agreed upon by both Public Trustees of the Board of Trustees;  
(2)not later than December 1 of the same calendar year in which the Board of Trustees submit their recommendations, the President should promptly submit implementing legislation to both Houses of Congress including recommendations necessary to achieve a positive 75-year actuarial balance and a positive annual balance in the 75th year, and the majority leader of the Senate and the majority leader of the House should introduce the President’s legislation upon receipt; (3)within 60 days of the President submitting legislation, the committees of jurisdiction should report a bill, which should be considered by the House or Senate under expedited procedures; and 
(4)legislation submitted by the President should— (A)protect those in or near retirement; 
(B)preserve the safety net for those who count on Social Security the most, including those with disabilities and survivors; (C)improve fairness for participants; 
(D)reduce the burden on and provide certainty for future generations; and (E)secure the future of the Disability Insurance program while addressing the needs of those with disabilities today and improving the determination process. 
(c)Policy on disability insuranceIt is the policy of this concurrent resolution that Congress and the President should enact legislation on a bipartisan basis to reform the Disability Insurance program prior to its insolvency in 2022 and should not raid the Social Security retirement system without reforms to the Disability Insurance system. This concurrent resolution assumes reform that— (1)ensures benefits continue to be paid to individuals with disabilities and their family members who rely on them; 
(2)prevents an 11 percent across-the-board benefit cut; (3)improves the Disability Insurance program; and 
(4)promotes opportunity for those trying to return to work. (d)Policy on Social Security solvencyIt is the policy of this concurrent resolution that any legislation Congress considers to improve the solvency of the Disability Insurance Trust Fund must also improve the long-term solvency of the combined Old Age and Survivors Disability Insurance (OASDI) Trust Fund. 
609.Policy statement on repealing the President’s health care law and promoting real health care reform 
(a)FindingsThe House finds the following: (1)The President’s health care law put Washington’s priorities before those of patients’. The Affordable Care Act (ACA) has failed to reduce health care premiums as promised. Instead, the law mandated benefits and coverage levels, denying patients the opportunity to choose the type of coverage that best suits their health needs and driving up health coverage costs. A typical family’s health care premiums were supposed to decline by $2,500; instead, average premiums have increased by $3,775. A recent study conducted by the nonpartisan Congressional Budget Office (CBO) estimates premiums to continue rising over the next decade, projecting an average increase of 8 percent per year between 2016 and 2018, and increasing by nearly 60 percent by 2026. 
(2)The President pledged, If you like your health care plan, you can keep your health care plan. Instead, CBO now estimates 7 million Americans will lose employment-based health coverage due to the President’s health care law, further limiting patient choice. (3)Then-Speaker of the House Pelosi stated that the President’s health care law would create 4 million jobs over the life of the law and almost 400,000 jobs immediately. Instead, CBO estimates that by 2025 Obamacare will reduce the number of hours worked by approximately 2 million full-time equivalent workers, mostly lower wage workers, compared with what would have occurred in the absence of the law. Additionally, a study by the Mercatus Center at George Mason University estimates that Obamacare will reduce employment by up to 3 percent, or about 4 million full-time equivalent workers. 
(4)The President has charged the Independent Payment Advisory Board, a panel of unelected bureaucrats, with cutting Medicare by an additional $36.4 billion over the next 10 years. (5)Since the ACA was signed into law, the administration has repeatedly failed to implement it as written. The President’s unilateral actions have resulted in 43 changes, delays, and exemptions. The President has signed into law another 24 changes made by Congress. The Supreme Court struck down the forced expansion of Medicaid; ruled the individual mandate could only be characterized as a tax to remain constitutional; and rejected the requirement that closely held companies provide health insurance to their employees even if it violates the companies’ religious beliefs. More than 5 years after enactment, the Supreme Court continues to evaluate the legality of how the President’s administration has implemented the law. All of these changes prove the folly of the underlying law; health care in the United States cannot be run from a centralized bureaucracy. 
(6)The President’s health care law is unaffordable, intrusive, overreaching, destructive, and unworkable. Its complex structure of subsidies, mandates, and penalties perversely impact individuals, married couples, and families. Those who previously had insurance along with those who did not have been funneled into a new system that is providing less access to doctors and treatments. Millions of Americans have been added to a broken Medicaid system that is incapable of providing the care promised. Cuts made to Medicare to fund a new entitlement are undermining the health security of seniors. Taxes and mandates are distorting the insurance market and harming the broader economy, resulting in fewer jobs and less opportunity. By design, the President’s law puts Washington at the center of our health care system, at the expense of patients, families, physicians, and businesses. The ACA should be fully repealed, allowing for real patient-centered health care reform that puts patients first, not Washington, DC. (b)Policy on promoting real health care reformIt is the policy of this concurrent resolution that the President’s health care law should be fully repealed and real health care reform should be enacted to enhance affordability, accessibility, quality, innovation, choices, and responsiveness in coverage for all Americans. Real health care reform should put patients, families, and doctors in charge, not Washington, DC, and encourage increased competition and transparency. Under the President’s health care law, Government controls Americans’ health care choices. Patient-centered reform should be enacted in accordance with the following principles: 
(1)AffordabilityReal reform should ensure that all Americans, no matter their age, income, or health status, can afford health care coverage. Currently, those who receive insurance through an employer receive assistance through the tax code, while those purchasing insurance on their own do not receive the same benefit. Individuals should not be priced out of the health insurance market due to pre-existing conditions. Policies should provide protections for patients with pre-existing conditions to guarantee affordable coverage, reward those who maintain health coverage, create more equity between benefits offered through employers to individuals and families purchasing coverage on their own, and give States, who are better equipped to respond to the needs of their communities, more control over insurance regulation. Individuals should also be allowed to voluntarily join together to pool risk through mechanisms such as Individual Health Pools and Small Employer Membership Associations to gain the purchasing power of thousands. (2)AccessabilityInstead of Washington dictating the ways Americans cannot use their health insurance, reforms should make health coverage more portable. Individuals should be able to own their insurance and have it follow them in and out of jobs throughout their career. Small business owners should be permitted to band together across State lines through their membership in bona fide trade or professional associations to purchase health coverage for their families and employees at a low cost. This will increase small businesses’ bargaining power, volume discounts, and administrative efficiencies while giving them freedom from State-mandated benefit packages. Also, insurers licensed to sell policies in one State should be permitted to offer them to residents in any other State, and consumers should be permitted to shop for health insurance across State lines, as they are with other insurance products online, by mail, by phone, or in consultation with an insurance agent. 
(3)QualityIncentives for providers to deliver high-quality, responsive, and coordinated care will promote better patient outcomes and drive down health care costs. Additionally, reforms that restore the patient-physician relationship by reducing administrative burdens will promote quality coverage for all Americans and allow physicians to do what they do best—care for patients. Reforms should also empower the patient by creating a marketplace for health care, allowing providers to compete on cost and quality for the patients’ choice. (4)ChoicesIndividuals and families should be free to secure the health care coverage that best meets their needs, rather than instituting one-size-fits-all directives from Federal bureaucracies such as the Internal Revenue Service, the Department of Health and Human Services, and the Independent Payment Advisory Board. Patient-centered health care should enhance, not diminish coverage options for individuals. Additionally, patients are often unable to compare costs for health care goods and services due to a lack of price transparency. The inability of consumers to compare costs distorts the health marketplace at the expense of patients by denying them the opportunity to make informed care decisions, further reducing competition and only serving select special interests. 
(5)InnovationInstead of stifling health care innovation, a reformed health care system should encourage research, development, and innovation. New technologies provide patients and providers with instant connection and access to life saving diagnostic tools and treatments. Groundbreaking applications, software, and devices not only enhance the delivery of health care to be more effective and efficient, but also less costly. Federal regulations, however, too often slow and prevent widespread adoption of these medical advancements and hinder the transformation of America’s health delivery system. (6)ResponsivenessReform should return authority to States where possible to make the system more responsive to patients and their needs. Instead of tying States’ hands with Federal requirements for Medicaid, the Government should return control over to the States. Not only does the current Medicaid program drive up Federal debt and threaten to bankrupt State budgets, but States are better positioned to provide quality and affordable care to those who are eligible for the program and to identify and eliminate waste, fraud and abuse. Beneficiary choices in the State Children’s Health Insurance Program (SCHIP) and Medicaid should be improved. States should offer private insurance, Health Savings Accounts, and other competitive insurance options to their Medicaid and SCHIP beneficiaries, but should not require enrollment. 
(7)ReformsReforms should prevent lawsuit abuse and curb the practice of defensive medicine, which significantly increase health care costs. The burden of proof in medical malpractice cases should be based on compliance with best practice guidelines, and States should be free to implement those policies to best suit their needs. 610.Policy statement on Medicare (a)FindingsThe House finds the following: 
(1)More than 50 million Americans depend on Medicare for their health security. (2)The Medicare Trustees Report has repeatedly recommended that Congress address Medicare’s long-term financial challenges. Each year without reform, the financial condition of Medicare becomes more precarious and the threat to those in or near retirement more pronounced. According to the Medicare Trustees Report— 
(A)the Hospital Insurance Trust Fund will be exhausted in 2030 and unable to pay the full scheduled benefits; (B)Medicare enrollment is expected to increase more than 50 percent in the next two decades, as 10,000 baby boomers reach retirement age each day; 
(C)due to extended life spans, enrollees remain in Medicare three times longer than at the outset of the program five decades ago; (D)notwithstanding the program’s Trust Fund arrangement, current workers’ payroll tax contributions pay for current Medicare beneficiaries; 
(E)the number of workers supporting each beneficiary continues to fall; in 1965, the ratio was 4.5 workers per beneficiary, and by 2030, when the baby boom generation will have fully aged into the program, the ratio will be only 2.3 workers per beneficiary; (F)most Medicare beneficiaries receive about three dollars in Medicare benefits for every one dollar paid into the program;  
(G)Medicare is growing faster than the economy at a projected rate of 6 percent per year over the next 10 years; and (H)by 2026, Medicare spending will reach nearly $1.3 trillion, almost double the 2015 spending level of $634 billion. 
(3)Failing to address Medicare’s collapsing finances will leave millions of American seniors without adequate health security and younger generations burdened with having to pay for these unsustainable spending levels. (b)Policy on Medicare reformIt is the policy of this concurrent resolution to save Medicare for those in or near retirement and strengthen the program for future beneficiaries. 
(c)AssumptionsThis concurrent resolution assumes transition to an improved Medicare program that ensures— (1)Medicare is preserved for current and future beneficiaries; 
(2)future Medicare beneficiaries select, from competing guaranteed health coverage options, a plan that best suits their needs, with support from a defined contribution toward their premiums; (3)traditional fee-for-service Medicare remains as a plan option; 
(4)Medicare provides additional assistance for lower income beneficiaries and those with greater health risks; and (5)Medicare spending is put on a sustainable path and becomes solvent over the long term. 
611.Policy statement on medical discovery, development, delivery, and innovation 
(a)FindingsThe House finds the following: (1)For decades, the Nation’s commitment to the discovery, development, and delivery of new treatments and cures has made the United States the biomedical innovation capital of the world, bringing life-saving drugs and devices to patients and well over a million high-paying jobs to local communities. 
(2)Americans were responsible for the first of many scientific discoveries, including creating the first vaccine for polio and numerous other scientific and medical breakthroughs that have improved and prolonged human health and life for countless people in America and around the world. (3)The United States has led the way in early discovery because of visionary and determined innovators throughout the private and public sectors, including industry, academic medical centers, and Federally funded activities, such as the National Institutes of Health (NIH). United States leadership is threatened, however, when other countries contribute more to basic research from both public and private sources. 
(4)The Organisation for Economic Cooperation and Development predicts that China, for example, will outspend the United States in total research and development by the end of the decade. (5)Federal policies should foster investment in health care innovation. America should maintain its world leadership in medical science by encouraging competition in the delivery of cures and therapies to patients. 
(b)Policy on medical innovationThis concurrent resolution calls for— (1)Congress to support the important work of medical innovators throughout the country through continued strong funding for the agencies that engage in life saving research and development; and 
(2)Washington to unleash the power of innovation by removing obstacles that impede the adoption of medical technologies - the bureaucracy and red-tape in Washington too often hold back medical innovation, increasing rather than decreasing costs, and prevent new lifesaving treatments from reaching patients. 612.Policy statement on public health preparedness (a)FindingsThe House finds the following: 
(1)The Nation’s ability to respond quickly and effectively to emergent health care threats must be a top priority. (2)Through international trade and travel, natural geographic barriers are removed, increasing the likelihood and speed of transmission for communicable diseases. 
(3)While the health care infrastructure enables rapid response to domestic public health threats, the most effective and efficient way to protect American lives from threats that emerge overseas is to halt the spread of disease before it reaches America’s borders. (4)United States leadership in international public health preparedness and response is far reaching. Multiple agencies support activities to prevent, detect, prepare for, and respond to emerging threats, as follows: 
(A)The Department of Health and Human Services coordinates with domestic agencies. For example— (i)the Centers for Disease Control and Prevention serves as the first line of defense in global disease detection by providing domestic and international support through various activities, including coordinating technical assistance with partners worldwide in disease prevention and detection and providing a multitude of resources, including logistics, analytics, tracing of data and disease contacts, laboratory testing, health education, and more;  
(ii)the National Institutes of Health conducts research activities for treatments and vaccines for infectious diseases; and (iii)the Biomedical Advanced Research and Development Authority provides an integrated and systematic approach in developing and acquiring the necessary medical resources in a public health emergency. 
(B)The United States Agency for International Development assists other nations in building infrastructure and health systems for surveillance, identifying, and responding to infectious diseases. (C)The Department of Defense maintains a surveillance and response system, as well as a network of laboratories, domestically and abroad, that support surveillance and research and development. 
(5)Emerging infectious diseases are unpredictable and pose a continuous threat. The United States must be vigilant and prepared to act at home and abroad. For example— (A)in 2003, the Severe Acute Respiratory Syndrome was first identified, and before the disease was contained, it spread to more than two dozen countries in North and South America, Europe, and Asia; 
(B)the H1N1 virus, a type of swine flu, caused a global flu pandemic in 2009, killing thousands; (C)in 2012, an outbreak of measles resulted in approximately 122,000 deaths; a disease that was declared to be eliminated from the United States in 2010; 
(D)Ebola was identified in West Africa in March of 2014; due to the highly infectious nature of the disease, at the peak of the outbreak transmission rates reached as high as a thousand new cases per week and resulted in approximately 28,000 cases and over 11,000 deaths; and (E)on February 1, 2016, the World Health Organization declared a Public Health Emergency of International Concern due to potential health risks posed by the Zika virus. 
(b)Policy on public health preparednessIt is the policy of this concurrent resolution that the House should, within available budgetary resources, provide continued support for research, prevention, and public health preparedness programs to ensure the Nation’s ability to respond efficiently and effectively to potential public health threats. 613.Policy statement on addressing the opioid abuse epidemic (a)FindingsThe House finds the following: 
(1)Sixty-one percent of all drug overdose deaths in the United States were related to opioids in 2014, primarily prescription pain relievers and heroin. Prescription opioid overdose deaths have quadrupled since 1999, with 44 deaths every day. (2)The Centers for Disease Control and Prevention (CDC) has found that people in rural counties are almost twice as likely to overdose on prescription painkillers as those in large cities. 
(3)One of the leading factors in the rise of opioid abuse is considered to be the ready availability of prescription painkillers: (A)From 1999 to 2013, the sale of prescription painkillers in the United States quadrupled. 
(B)In 2012, there were enough opioids prescribed for every adult in the United States to each have their own one month’s supply. (C)Nearly 2 million Americans reported opioid abuse or dependency in 2013. 
(4)According to the CDC, every day nearly 7,000 people are treated in emergency departments for using opioids in a manner other than as directed. (5)Prescription opioid abuse is also associated with a rise in heroin use and overdoses: 
(A)From 2002 to 2013, heroin use in the United States nearly doubled, and heroin-related overdose deaths nearly quadrupled. (B)According to the CDC, past misuse of prescription opioids is the strongest risk factor for heroin initiation and use. 
(b)Policy on opioid abuseIt is the policy of this concurrent resolution that combating opioid abuse, using available budgetary resources, is a high priority to assist those who are suffering from this tragic epidemic. Congress, in a bipartisan manner, should examine the Federal response to the opioid abuse crisis and support essential activities, including rehabilitation, to reduce and prevent substance abuse. 614.Policy statement on higher education and workforce development opportunity (a)Findings on higher educationThe House finds the following: 
(1)A well-educated workforce is critical to economic, job, and wage growth. (2)Roughly 20 million students are enrolled in American colleges and universities. 
(3)Over the past decade, tuition and fees have been growing at an unsustainable rate. Between the 2005-2006 Academic Year and the 2015-2016 Academic Year, published tuition and fees at— (A)public 4-year colleges and universities increased at an average rate of 3.4 percent per year above the rate of inflation; 
(B)public 2-year colleges and universities increased at an average rate of 2.6 percent per year above the rate of inflation; and (C)private nonprofit 4-year colleges and universities increased at an average rate of 2.4 percent per year above the rate of inflation. 
(4)Federal financial aid for higher education has dramatically increased. The portion of the Federal student aid portfolio composed of Direct Loans, Federal Family Education Loans, and Perkins Loans with outstanding balances grew by 135 percent between fiscal year 2007 and fiscal year 2015. This increased spending has failed to make college more affordable. (5)In his 2012 State of the Union Address, President Obama noted: We can’t just keep subsidizing skyrocketing tuition; we’ll run out of money. 
(6)American students are chasing ever-increasing tuition with ever-increasing debt. According to the Board of Governors of the Federal Reserve System, total student debt now stands at $1.3 trillion. This makes student loans the second largest balance of consumer debt, after mortgage debt. (7)Students are carrying large debt loads. Too many students fail to complete college or end up defaulting on their loans due to high debt burdens and a weak economy and job market. 
(8)The Pell Grant program is on an unsustainable funding path. The Congressional Budget Office projects that the program will experience a future multi-billion funding gap that is predicted to increase in subsequent years in the current budget window. (9)Failure to address these problems will jeopardize young people’s access to higher education because it will remain unaffordable. 
(b)Policy on higher education affordabilityIt is the policy of this concurrent resolution to address the root drivers of tuition inflation and promote college affordability by— (1)targeting Federal financial aid to those most in need; 
(2)streamlining aid programs to increase their effectiveness and make it easier for students and families to assess their options for financing postsecondary education; (3)putting the Pell Grant program on a more stable path and maintaining the maximum Pell grant award level of $5,815 in each year of the budget window; and 
(4)removing regulatory barriers in higher education that increase costs, limit access, and restrict innovative teaching, particularly non-traditional models such as online course work and competency-based learning. (c)Findings on workforce developmentThe House finds the following: 
(1)7.8 million Americans are currently unemployed. (2)Despite billions of dollars in spending, those looking for work are stymied by a broken workforce development system that fails to connect workers with assistance and employers with trained personnel. 
(3)The House Committee on Education and the Workforce successfully consolidated 15 job training programs in the recently enacted Workforce Innovation and Opportunity Act. (d)Policy on workforce developmentIt is the policy of this concurrent resolution to build on the success of the Workforce Innovation and Opportunity Act by— 
(1)further streamlining and consolidating Federal job training programs; and (2)empowering States with the flexibility to tailor funding and programs to the specific needs of their workforce. 
615.Policy statement on the Department of Veterans Affairs 
(a)FindingsThe House finds the following: (1)For years, there has been serious concern regarding the Department of Veterans Affairs (VA) bureaucratic mismanagement and continuous failure to provide veterans timely access to health care. 
(2)In 2015, for the first time, VA health care was added to Government Accountability Office’s (GAO) high-risk list, due to mismanagement and oversight failures, which have resulted in untimely and inefficient health care. According to GAO, the absence of care and delays in providing care have harmed veterans.. (3)The VA’s failure to provide timely and accessible health care to our veterans is unacceptable. While Congress has done its part for more than a decade by providing sufficient funding for the VA, the administration has mismanaged these resources, resulting in proven adverse effects on veterans and their families. 
(b)Policy on the Department of Veterans AffairsIt is the policy of this concurrent resolution that— (1)the House Committee on Veterans’ Affairs continue its oversight efforts to ensure the VA reassesses its core mission, including— 
(A)reducing the number of bureaucratic layers; (B)reducing the number of senior and middle managers; 
(C)streamlining the disciplinary process; (D)improving performance measure metrics; 
(E)strengthening the administration and oversight of contractors; and (F)supporting opportunities for veterans to pursue other viable options for their health care needs; and 
(2)the House Committee on Veterans’ Affairs and the Committee on the Budget should continue to closely monitor the VA’s progress to ensure VA resources are sufficient and efficiently provided to veterans. 616.Policy statement on Federal accounting (a)FindingsThe House finds the following: 
(1)Current accounting methods fail to capture and present in a compelling manner the full scope of the Government and its fiscal situation. (2)Most fiscal analyses produced by the Congressional Budget Office (CBO) are conducted over a 10-year time horizon. The use of generational accounting or a longer time horizon would provide a more complete picture of the Government’s fiscal situation. 
(3)The Federal budget currently accounts for most programs on a cash accounting basis, which records revenue and expenses when cash is actually paid or received. However, it accounts for loan and loan guarantee programs on an accrual basis, which records revenue when earned and expenses when incurred. (4)The Government Accountability Office has advised that accrual accounting may provide a more accurate estimate of the Government’s liabilities than cash accounting for some programs, specifically insurance programs. 
(5)Accrual accounting under the Federal Credit Reform Act of 1990 (FCRA) understates the risk and thus the true cost of some Federal programs, including loans and loan guarantees.  (6)Fair value accounting better reflects the risk associated with Federal loan and loan guarantee programs by using a market based discount rate. CBO, for example, uses fair value accounting to measure the cost of Fannie Mae and Freddie Mac.  
(7)In comparing fair value accounting to FCRA, CBO has concluded that adopting a fair-value approach would provide a more comprehensive way to measure the costs of Federal credit programs and would permit more level comparisons between those costs and the costs of other forms of Federal assistance. (8)The Treasury Department, when reporting the principal financial statements of the United States entitled Balance Sheet and Statement of Operations and Changes in Net Position, may omit some of the largest projected Government expenses, including social insurance programs. The projected expenses of these programs are reported by the Treasury Department in a statement of Social Insurance and Statement of Changes in Social Insurance Amounts. 
(9)This concurrent resolution directs CBO to estimate the costs of credit programs on a fair value basis to fully capture the risk associated with Federal credit programs. (b)Policy on Federal accounting methodologiesIt is the policy of this concurrent resolution that the House should, in consultation with CBO and other appropriate stakeholders, reform government-wide budget and accounting practices so Members and the public can better understand the fiscal situation of the United States and the options best suited to improving it. Such reforms may include the following: 
(1)Providing additional metrics to enhance our current analysis by considering the Nation’s fiscal situation comprehensively, over an extended time horizon, and how it affects Americans of various age cohorts. (2)Expanding the use of accrual accounting where appropriate. 
(3)Accounting for certain Federal credit programs using fair value accounting to better capture market risk. 617.Policy statement on reducing unnecessary and wasteful spending (a)Findings on reducing unnecessary and wasteful spendingThe House finds the following: 
(1)The Government Accountability Office (GAO) has identified dozens of examples of waste, duplication, and overlap in Federal programs. (2)In its report to Congress on Government Efficiency and Effectiveness, the Comptroller General has stated that addressing the identified waste, duplication, and overlap in Federal programs could lead to tens of billions of dollars of additional savings. 
(3)From 2011 through 2014, the GAO issued reports showing excessive duplication and redundancy in Federal programs including— (A)209 Science, Technology, Engineering, and Mathematics education programs in 13 different Federal agencies at a cost of $3 billion annually; 
(B)200 overlapping Department of Justice grant programs with an annual cost of $3.9 billion in 2010; (C)20 different Federal entities administer 160 housing programs and other forms of Federal assistance for housing with a total cost of $170 billion in 2010; 
(D)17 separate Homeland Security preparedness grant programs that spent $37 billion between fiscal years 2002 and 2011; (E)14 grant and loan programs and 3 tax benefits to reduce diesel emissions that obligated at least $1.4 billion between fiscal years 2007 and 2011; 
(F)94 separate initiatives run by 11 different agencies to encourage green building in the private sector;  (G)23 agencies implemented approximately 670 renewable energy initiatives in fiscal year 2010 at a cost of nearly $15 billion; and 
(H)18 separate domestic food and nutrition assistance programs across 4 agencies at a cost of $90 billion in fiscal year 2010. (4)The Government spends more than $80 billion each year for approximately 1,400 information technology investments. GAO has identified broad acquisition failures, waste, and unnecessary duplication in the Government’s information technology infrastructure. Experts have estimated that eliminating these problems could reduce costs by 25 percent or $20 billion. 
(5)GAO has identified strategic sourcing as a potential source of spending reductions. In 2011, GAO estimated that saving 10 percent of total Federal procurement could generate more than $50 billion in savings annually. (6)Federal agencies reported an estimated $125 billion in improper payments in fiscal year 2014. 
(7)Under clause 2 of rule XI of the Rules of the House of Representatives, each standing committee must hold at least one hearing during each 120-day period following its establishment on waste, fraud, abuse, or mismanagement in Government programs. (b)Policy on reducing unnecessary and wasteful spendingIt is the policy of this concurrent resolution that— 
(1)each authorizing committee of the House should identify duplicative programs and make recommendations as to which programs should be reduced or eliminated in its annual Views and Estimates submission to the Committee on the Budget; (2)the Committee on the Budget should aggressively investigate reports of improper payments; and 
(3)Federal agencies should be held accountable for their inability to reduce such inappropriate expenditures. 618.Policy statement on deficit reduction through the cancellation of unobligated balances (a)FindingsThe House finds the following: 
(1)According to the most recent estimate from the Office of Management and Budget, Federal agencies held $896 billion in unobligated balances at the end of fiscal year 2015. (2)These funds comprise both discretionary appropriations and authorizations of mandatory spending that remain available for expenditure. 
(3)In many cases, agencies are provided appropriations that remain indefinitely available for obligation. (4)The Congressional Budget Act of 1974 requires the Office of Management and Budget to make funds available to agencies for obligation and prohibits the administration from withholding or cancelling unobligated funds unless approved by an Act of Congress. 
(b)Policy on deficit reduction through the cancellation of unobligated balancesIt is the policy of this concurrent resolution that— (1)greater congressional oversight is required to review and identify potential savings from canceling unobligated balances of funds that are no longer needed; 
(2)the appropriate committees in the House should identify and review accounts with unobligated balances and rescind such balances that would not impede or disrupt the fulfillment of important Federal commitments;  (3)the House, with the assistance of the Government Accountability Office, the Inspectors General, and appropriate agencies, should continue to review unobligated balances and identify savings for deficit reduction; and 
(4)unobligated balances in dormant accounts should not be used to finance increases in spending. 619.Policy statement on responsible stewardship of taxpayer dollars (a)FindingsThe House finds the following: 
(1)The budget of the House is $188 million less than it was when the Republicans last attained the majority in 2011. (2)The House has achieved significant savings by consolidating operations and renegotiating contracts. 
(b)Policy on responsible stewardship of taxpayer dollarsIt is the policy of this concurrent resolution that— (1)the House should be a model for the responsible stewardship of taxpayer resources, and identify any savings that can be achieved through greater productivity and efficiency gains in the operation and maintenance of House services and resources, including printing, conferences, utilities, telecommunications, furniture, grounds maintenance, postage, and rent; 
(2)the House should review policies and procedures for the acquisition of goods and services to eliminate unnecessary spending; (3)the Committee on House Administration should review the policies pertaining to services provided to Members and committees of the House, and identify ways to reduce any subsidies paid for the operation of the House gym, barbershop, salon, and the House dining room; 
(4)no taxpayer funds should be used to purchase first class airfare or to lease corporate jets for Members of Congress; and (5)retirement benefits for Members of Congress should not include free, taxpayer-funded health care for life. 
620.Policy statement on expenditures from agency fees and spending 
(a)FindingsThe House finds the following: (1)A number of Federal agencies and organizations have permanent authority to collect and spend fees and other offsetting collections. 
(2)The Office of Management and Budget estimated the total amount of offsetting fees and offsetting collections to be $525 billion in fiscal year 2016. (3)Agency budget justifications are, in some cases, not fully transparent about the amount of program activity funded through offsetting collections or fees. This lack of transparency prevents effective and accountable Government. 
(b)Policy on agency fees and spendingIt is the policy of this concurrent resolution that Congress should reassert its constitutional prerogative to control spending and conduct oversight. Congress should subject all agency fees received from the public to annual appropriations or authorization legislation, except for such fees that are for business-like activities or necessary to fund current operations. 621.Policy statement on border security (a)Findings on border securityThe House finds the following: 
(1)In fiscal year 2015, the United States Customs and Border Protection apprehended 337,117 persons crossing our international borders illegally between the ports of entry. There is no statistical information to determine the number of persons who were not apprehended and entered the country illegally.  (2)The Government Accountability Office has reported that while the number of apprehensions provides a proxy for the flow of illegal migration, it is not a suitable measure of border security effectiveness.  
(3)The Department of Homeland Security stopped reporting miles of the border under operational control in 2011, but has failed to replace that measure with an alternative, or other reliable indicators that measure border security effectiveness. (b)Policy on border securityIt is the policy of this concurrent resolution that Congress should pass legislation bolstering our border security by— 
(1)installing technology along the southern and northern borders of the U.S., including tower-based surveillance, subterranean detection, radar surveillance, unmanned aerial vehicles, and other resources in order to gain a full understanding of the threat and vulnerabilities along the border; (2)constructing new fencing and replace ineffective fencing and barriers, maintain or build vehicle access roads, and establish forward operating bases along the southern border; and 
(3)increasing the current levels of U.S. Customs and Border Protection Officers and U.S. Border Patrol Agents. 622.Policy statement on preventing the closure of the Guantanamo Bay detention facility (a)FindingsThe House finds the following: 
(1)The Guantanamo Bay detention facility is a critical tool in America’s continuing fight against terrorism. (2)Of the 653 Guantanamo Bay detainees that have left the facility, 117 (17.9 percent) are confirmed and 79 (12.1 percent) are suspected of reengaging in terrorist or insurgent activities according to the latest unclassified report issued in September 2015 by the Office of the Director of National Intelligence. 
(3)President Obama’s support of closing the Guantanamo Bay detention facility would significantly increase risk to our national security. (b)Policy on preventing the closure of the Guantanamo Bay detention facilityThis concurrent resolution supports policies, consistent with the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92), that would prevent the— 
(1)closure of the Guantanamo Bay detention facility; (2)modifications of facilities in the United States to house Guantanamo Bay detainees; and 
(3)transfer or release of detainees to certain countries. 623.Policy statement on refugees from conflict zones (a)FindingsThe House finds the following: 
(1)Since the Syrian civil war broke out in March 2011, an estimated 4.6 million Syrians have fled the country, with approximately 500,000 attempting to seek asylum in Europe or elsewhere in the West, including the United States. (2)According to the House Committee on Homeland Security report entitled Syrian Refugee Flows: Security Risks and Counterterrorism Challenges, the administration proposal to resettle Syrian refugees in the United States will have limited impact on alleviating the refugee crisis; however, it could have serious ramifications for U.S. homeland security.. 
(3)In response to a letter from chair Michael McCaul of the House Committee on Homeland Security, the National Counterterrorism Center stated that, the refugee system, like all immigration programs, is vulnerable to exploitation from extremist groups seeking to send operatives to the West.. (4)In 2011, the FBI arrested two Kentucky-based Iraqi refugees attempting to send weapons and explosives from Kentucky to Iraq and conspiring to commit terrorism while in Iraq. It was later discovered that a flaw in background screening of Iraqi refugees allowed these two Al Qaeda-linked terrorists to settle in Kentucky. 
(5)On November 13, 2015, the Islamic State of Iraq and Syria (ISIS) launched a terrorist attack targeting civilians in Paris, killing at least 129 people, including one American. At least one of the attackers may have infiltrated France using the cover of the unprecedented Syrian refugee flow into Europe. (b)Policy on refugee screening and resettlementIt is the policy of this concurrent resolution that the United States should suspend admission of refugees from such high-risk areas as Syria and Iraq until it can ensure that terrorists cannot exploit its refugee resettlement programs and vetting processes. While the United States should continue its proud tradition of refugee resettlement, it should make protecting Americans its highest priority before resettling additional refugees. 
624.Policy statement on moving the United States Postal Service on budget 
(a)FindingsThe House finds the following: (1)The President’s Commission on Budget Concepts recommends that the budget should as a general rule, be comprehensive of the full range of Federal activity. 
(2)The Omnibus Reconciliation Act of 1989 (Public Law 101–239) moved the United States Postal Service (USPS) off budget and exempted it from sequestration. (3)The USPS has a direct effect on the fiscal posture of the Government, through— 
(A)the receipt of direct appropriations of $96 million in fiscal year 2016; (B)congressional mandates such as requirements for mail delivery service schedules; 
(C)incurring $15 billion in debt from the Treasury, the maximum permitted by law; (D)continued operating deficits since 2007; 
(E)defaulting on its statutory obligation to prefund health care benefits for future retirees; and (F)carrying $125 billion in total unfunded liabilities with no foreseeable pathway of funding these liabilities under current law. 
(b)Policy on moving the USPS on budgetIt is the policy of this concurrent resolution that all receipts and disbursements of the USPS should be included in the congressional budget and the budget of the Government. 625.Policy statement on budget enforcementIt is the policy of this concurrent resolution that the House should— 
(1)adopt an annual budget resolution before spending and tax legislation is considered in either House of Congress; (2)assess measures for timely compliance with budget rules in the House; 
(3)pass legislation to strengthen enforcement of the budget resolution; (4)comply with the discretionary spending limits set forth in the Balanced Budget and Emergency Deficit Control Act of 1985; 
(5)prevent the use of accounting gimmicks to offset higher spending; (6)modify scoring conventions to encourage the commercialization of Government activities that can best be provided by the private sector; and 
(7)discourage the use of savings identified in the budget resolution as offsets for spending or tax legislation. 626.Policy statement on unauthorized appropriations (a)FindingsThe House finds the following: 
(1)Article I of the Constitution vests all legislative power in the Congress. (2)Central to the legislative powers of Congress is the authorization of appropriations necessary to execute the laws that establish agencies and programs and impose obligations. 
(3)Clause 2 of rule XXI of the Rules of the House of Representatives prohibits the consideration of appropriations measures that provide appropriations for unauthorized programs. (4)More than $310 billion has been appropriated for unauthorized programs in fiscal year 2016, spanning 256 separate laws. 
(5)Agencies such as the Department of State have not been authorized for 14 years. (b)Policy on unauthorized appropriationsIn the House, it is the policy of this concurrent resolution that rules relating to unauthorized appropriations should be reviewed and reformed to ensure that unauthorized programs are either reauthorized, reformed, or terminated.  
 
 
March 23, 2016 
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
